Exhibit 10.1
Execution Version
 
 
Fifth Amended and Restated Credit Agreement
 
Dated As Of
 
May 2, 2011,
 
Among
 
Linn Energy, LLC,
 
As Borrower,
 
BNP Paribas,
As Administrative Agent,
 
Royal Bank of Canada,
As Syndication Agent,
 
The Royal Bank of Scotland plc, Credit Agricole Corporate and Investment Bank,
Citibank, NA and Barclays Bank PLC,
As Co-Documentation Agents
 
and
 
The Lenders Party Hereto
 


 


 
Joint Lead Arrangers and Joint Book Runners
 


 
BNP Paribas Securities
Corp.                                                                         
     
                                                                                                                                                                 
RBC Capital Markets


US 793906v.7
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 
ARTICLE I
Definitions and Accounting Matters
 
Section 1.01
Terms Defined Above
2
Section 1.02
Certain Defined Terms
2
Section 1.03
Types of Loans and Borrowings
25
Section 1.04
Terms Generally
25
Section 1.05
Accounting Terms and Determinations; GAAP
25
 
ARTICLE II
The Credits
 
Section 2.01
Commitments
26
Section 2.02
Loans and Borrowings
26
Section 2.03
Requests for Borrowings
28
Section 2.04
Interest Elections
29
Section 2.05
Funding of Borrowings
30
Section 2.06
Termination and Reduction of Aggregate Maximum Credit Amounts
31
Section 2.07
Borrowing Base
31
Section 2.08
Letters of Credit
34
 
ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
 
Section 3.01
Repayment of Loans
39
Section 3.02
Interest
39
Section 3.03
Alternate Rate of Interest
40
Section 3.04
Prepayments
41
Section 3.05
Fees
43
 
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs.
 
Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
44
Section 4.02
Presumption of Payment by the Borrower
45
Section 4.03
Certain Deductions by the Administrative Agent
45
Section 4.04
Payments and Deductions to a Defaulting Lender
45
 
ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality
 
Section 5.01
Increased Costs
48
Section 5.02
Break Funding Payments
49
Section 5.03
Taxes
49


i
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Section 5.04
Designation of Different Lending Office; Replacement of Lenders
51
Section 5.05
Illegality
52
 
ARTICLE VI
Conditions Precedent
 
Section 6.01
Effective Date
52
Section 6.02
Each Credit Event
54
 
ARTICLE VII
Representations and Warranties
 
Section 7.01
Organization; Powers
55
Section 7.02
Authority; Enforceability
55
Section 7.03
Approvals; No Conflicts
56
Section 7.04
Financial Position; No Material Adverse Effect
56
Section 7.05
Litigation
56
Section 7.06
Environmental Matters
57
Section 7.07
Compliance with the Laws and Agreements; No Defaults
58
Section 7.08
Investment Company Act
58
Section 7.09
Taxes
58
Section 7.10
ERISA
58
Section 7.11
Disclosure; No Material Misstatements
59
Section 7.12
Insurance
60
Section 7.13
Restriction on Liens
60
Section 7.14
Subsidiaries
60
Section 7.15
Location of Business and Offices
60
Section 7.16
Properties; Titles, Etc.
60
Section 7.17
Maintenance of Properties
62
Section 7.18
Gas Imbalances, Prepayments
62
Section 7.19
Marketing of Production
62
Section 7.20
Swap Agreements
62
Section 7.21
Use of Loans and Letters of Credit
63
Section 7.22
Solvency
63
 
ARTICLE VIII
Affirmative Covenants
 
Section 8.01
Financial Statements; Other Information
63
Section 8.02
Notices of Material Events
66
Section 8.03
Existence; Conduct of Business
67
Section 8.04
Payment of Taxes
67
Section 8.05
Operation and Maintenance of Properties
67
Section 8.06
Insurance
68
Section 8.07
Books and Records; Inspection Rights
69
Section 8.08
Compliance with Laws
69
Section 8.09
Environmental Matters
69


ii
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Section 8.10
Further Assurances
70
Section 8.11
Reserve Reports
70
Section 8.12
Title Information
71
Section 8.13
Additional Collateral; Additional Guarantors
72
Section 8.14
ERISA Compliance
73
Section 8.15
Marketing Activities
73
Section 8.16
Swap Agreements
73
Section 8.17
Clean Down Period
74
 
ARTICLE IX
Negative Covenants
 
Section 9.01
Financial Covenants
74
Section 9.02
Debt
74
Section 9.03
Liens
75
Section 9.04
Dividends, Distributions and Redemptions
76
Section 9.05
Investments, Loans and Advances
77
Section 9.06
Nature of Business
79
Section 9.07
Proceeds of Loans
79
Section 9.08
ERISA Compliance
79
Section 9.09
Sale or Discount of Receivables
81
Section 9.10
Mergers, Etc.
81
Section 9.11
Sale of Properties
81
Section 9.12
Environmental Matters
82
Section 9.13
Transactions with Affiliates
83
Section 9.14
Negative Pledge Agreements; Dividend Restrictions
83
Section 9.15
Gas Imbalances, Take-or-Pay or Other Prepayments
84
Section 9.16
Swap Agreements
84
Section 9.17
Tax Status as Partnership
86
 
ARTICLE X
Events of Default; Remedies
 
Section 10.01
Events of Default
87
Section 10.02
Remedies
89
Section 10.03
Disposition of Proceeds
90
 
ARTICLE XI
The Administrative Agent
 
Section 11.01
Appointment; Powers
90
Section 11.02
Duties and Obligations of Administrative Agent
90
Section 11.03
Action by Agent
91
Section 11.04
Reliance by Agent
92
Section 11.05
Subagents
92
Section 11.06
Resignation of Agents
92
Section 11.07
Agents and Lenders
92


iii
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Section 11.08
No Reliance
93
Section 11.09
Administrative Agent May File Proofs of Claim
93
Section 11.10
Authority of Administrative Agent to Release Collateral and Liens
94
Section 11.11
The Arrangers and the Agents
94
 
ARTICLE XII
Miscellaneous
 
Section 12.01
Notices
95
Section 12.02
Waivers; Amendments
96
Section 12.03
Expenses, Indemnity; Damage Waiver
97
Section 12.04
Successors and Assigns
101
Section 12.05
Survival; Revival; Reinstatement
104
Section 12.06
Counterparts; Integration; Effectiveness
104
Section 12.07
Severability
105
Section 12.08
Right of Setoff
105
Section 12.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
105
Section 12.10
Headings
106
Section 12.11
Confidentiality
107
Section 12.12
Interest Rate Limitation
108
Section 12.13
EXCULPATION PROVISIONS
109
Section 12.14
Collateral Matters; Swap Agreements
109
Section 12.15
No Third Party Beneficiaries
109
Section 12.16
USA Patriot Act Notice
109
Section 12.17
No Fiduciary Duty
110



iv
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
ANNEXES, EXHIBITS AND SCHEDULES
 
Annex I
List of Maximum Credit Amounts
Exhibit A
Form of Note
Exhibit B
Form of Compliance Certificate
Exhibit C
Security Instruments
Exhibit D
Form of Assignment and Assumption
Exhibit E
Form of Borrowing Request
Exhibit F
Form of Interest Election Request
Exhibit G
Reserve Report Certificate
Schedule 7.05
Litigation
Schedule 7.14
Subsidiaries and Partnerships
Schedule 7.18
Gas Imbalances
Schedule 7.19
Marketing Contracts
Schedule 7.20
Swap Agreements


v
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 2, 2011, is
among Linn Energy, LLC, a limited liability company duly formed and existing
under the laws of the State of Delaware (the “Borrower”); each of the Lenders
from time to time party hereto; BNP Paribas (in its individual capacity, “BNP
Paribas”), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”); Royal Bank of
Canada (in its individual capacity, “RBC”), as syndication agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Syndication Agent”), and The Royal Bank of Scotland plc, Credit Agricole
Corporate and Investment Bank, Citibank, NA and Barclays Bank PLC, as
co-documentation agents for the Lenders (in such capacities, together with their
successors in such capacity, the “Co-Documentation Agents”).
 
R E C I T A L S
 
A.          The Borrower, the Administrative Agent and other financial
institutions named and defined therein as lenders and agents entered into that
certain Credit Agreement dated as of April 13, 2005, as amended by the First
Amendment, dated May 3, 2005, the Second Amendment dated August 12, 2005, the
Third Amendment dated October 27, 2005 and the Fourth Amendment dated
December 19, 2005.
 
B.          The Borrower and the Administrative Agent amended and restated such
Credit Agreement and entered into, with other financial institutions named and
defined therein as lenders and agents, that certain Amended and Restated Credit
Agreement dated as of April 7, 2006 as amended by the First Amendment, dated
May 5, 2006.
 
C.          The Borrower, and the Administrative Agent amended and restated such
Amended and Restated Credit Agreement, and entered into, with other financial
institutions named and defined therein as lenders and agents, that certain
Second Amended and Restated Credit Agreement, dated August 1, 2006, as amended
by the First Amendment, dated February 1, 2007, the Second Amendment, dated
June 29, 2007 and the Third Amendment, dated July 13, 2007.
 
D.          The Borrower, and the Administrative Agent amended and restated such
Second Amended and Restated Credit Agreement, and entered into, with other
financial institutions named and defined therein as lenders and agents, that
certain Third Amended and Restated Credit Agreement, dated August 31, 2007, as
amended by the First Amendment, dated November 2, 2007, the Second Amendment,
dated January 31, 2008, the Third Amendment, dated June 16, 2008 and the Fourth
Amendment, dated August 20, 2008.
 
E.           The Borrower, and the Administrative Agent amended and restated
such Third Amended and Restated Credit Agreement, and are parties to that
certain Fourth Amended and Restated Credit Agreement, dated April 28, 2009, as
amended by the First Amendment, dated May 15, 2009, the Second Amendment, dated
April 6, 2010, the Third Amendment, dated June 2, 2010, the Fourth Amendment,
dated October 15, 2010 and the Fifth Amendment, dated February 23, 2011 pursuant
to which such lenders provided certain loans to and extensions of credit on
behalf of the Borrower (as heretofore amended, modified or supplemented, the
“Existing Credit Agreement”).

1
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
F.           The Borrower has requested, and the Lenders have agreed, to amend
and restate the Existing Credit Agreement, subject to the terms and conditions
of this Agreement.
 
G.           Now, therefore, in consideration of the mutual covenants and
agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:
 
ARTICLE I
Definitions and Accounting Matters
 
Section 1.01         Terms Defined Above.  As used in this Agreement, each term
defined above has the meaning indicated above.
 
Section 1.02         Certain Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acquisition Swap Agreement” has the meaning assigned such term in Section
9.16(b).
 
“Act” has the meaning assigned to such term in Section 12.16.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Loans” has the meaning assigned such term in Section 5.05.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent” means the Administrative Agent, the Syndication Agents, any
Co-Documentation Agent or any combination of them as the context requires.
 
“Aggregate Exposure” means, as of any Test Date, the sum of all Exposures with
respect to all Acquisition Swap Agreements.
 
“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.
 
“Aggregate Maximum Tier I Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts of the Tier I Lenders, as the same may be reduced or
terminated pursuant to Section 2.06.
 

2
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
“Agreement” means this Fifth Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the LIBO Rate for a three-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%, provided that, in the context of
this definition of Alternate Base Rate and for the avoidance of doubt, the LIBO
Rate for any day shall be based on the rate as quoted at approximately 11:00
a.m. London time on such day to the Administrative Agent’s London office for
dollar deposits of $5,000,000 having a three-month maturity.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.
 
“Applicable Date” has the meaning assigned such term in Section 9.16(a).
 
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:
 
Borrowing Base Utilization Percentage
Eurodollar Loans
ABR Loans
Less than or equal to 30%
1.75%
0.75%
Greater than 30% and less than or equal to 60%
2.00%
1.00%
Greater than 60% and less than or equal to 75%
2.25%
1.25%
Greater than 75% and less than or equal to 90%
2.50%
1.50%
Greater than 90%
2.75%
1.75%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.11(a),
then until such time as a Reserve Report is delivered the “Applicable Margin”
means the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.
 
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s
Maximum Credit Amount at such time; provided that, at any time a Defaulting
Lender shall exist, “Applicable Percentage” shall mean the percentage of the
Aggregate Maximum Credit Amounts (disregarding any Defaulting Lenders’

3
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Maximum Credit Amounts at such time) represented by such Lender’s Maximum Credit
Amount at such time.  The Applicable Percentages of the Lenders as of the
Effective Date are set forth on Annex I.
 
“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher at the time such Person enters
into a Swap Agreement with the Borrower or any of its Subsidiaries.
 
“Arrangers” means BNP Paribas Securities Corp. and RBC Capital Markets, in their
capacities as joint lead arrangers and joint book runners hereunder.
 
“Assignee” means the Person identified as such in an Assignment and Assumption.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
 
“Available Cash” means, with respect to any fiscal quarter ending prior to the
Termination Date:
 
(a)           the sum of (i) all cash and cash equivalents of the Borrower and
each Subsidiary on hand at the end of such fiscal quarter; and (ii) all
additional cash and cash equivalents of the Borrower and each Subsidiary on hand
on the date of determination of Available Cash for such fiscal quarter resulting
from working capital borrowings made subsequent to the end of such fiscal
quarter, less
 
(b)           the amount of any cash reserves established by the board of
directors of the Borrower to (i) provide for the proper conduct of the business
of the Borrower and each Subsidiary (including reserves for future capital
expenditures including drilling and acquisitions and for anticipated future
credit needs of the Borrower and each Subsidiary), (ii) comply with applicable
law or any loan agreement, security agreement, mortgage, debt instrument or
other agreement or obligation to which the Borrower or any Subsidiary is a party
or by which it is bound or its assets are subject or (iii) provide funds for
distributions with respect to any one or more of the next four fiscal quarters;
 
provided that disbursements made by the Borrower or any Subsidiary or cash
reserves established, increased or reduced after the end of such fiscal quarter
but on or before the date of determination of Available Cash with respect to
such fiscal quarter shall be deemed to have been made, established, increased or
reduced, for purposes of determining Available Cash, within such fiscal quarter
if the board of directors so determines.
 
“Bank Price Deck” means the Administrative Agent’s forward curve for oil,
natural gas and other Hydrocarbons as of the most recent Proposed Borrowing Base
Notice.
 
4
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f), Section 8.12(c) or Section
9.11(d).
 
“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.
 
“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
lesser of (a) the Aggregate Maximum Credit Amount in effect on such day or (b)
the Borrowing Base in effect on such day.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in substantially the form of Exhibit E.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.
 
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP (as GAAP was in effect on
December 31, 2010), recorded as capital leases on the balance sheet of the
Person liable (whether contingent or otherwise) for the payment of rent
thereunder.
 
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of Rule 13d-5 of the Securities Exchange Act of 1934 and the rules of
the SEC thereunder as in effect on the date hereof), of Equity Interests
representing more than forty percent (40.0%) of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower, (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (i) nominated
by the board of directors of the Borrower nor (ii) appointed by directors so
nominated or (c) any “change in control” (or other
 
5
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
similar event, howsoever designated) shall occur under (and not be waived in
accordance with) any of the Senior Notes.
 
“Change in Law” means the occurrence, (a) after the date of this Agreement, of
any of the following:  (i) the adoption of any law, rule or regulation by any
Governmental Authority, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, (iii) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 5.01(a)(i), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement and (b)
regardless of the date enacted, any of the following:  (i) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States Regulatory Authorities, in each case pursuant to
Basel III or (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith.
 
“Clean Down Period” has the meaning assigned such term in Section 8.17.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
modified from time to time pursuant to Section 2.06 and (b) modified from time
to time pursuant to assignments by or to such Lender pursuant to Section
12.04(b).  The amount representing each Lender’s Commitment shall at any time be
the lesser of such Lender’s Maximum Credit Amount and such Lender’s Applicable
Percentage of the then effective Borrowing Base.
 
“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following (without duplication):  (a) the net
income of any Person in which the Borrower or a Consolidated Subsidiary has an
interest (which interest does not cause the net income of such other Person to
be consolidated with the net income of the Borrower and the Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Borrower or to a Consolidated Subsidiary, as the case may
be; (b) the net income (but not loss) during such period of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Consolidated
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with
 
6
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
GAAP; (c) any extraordinary gains or losses during such period; (d) non-cash
gains, losses or adjustments under FASB Statement No. 133 as a result of changes
in the fair market value of derivatives; (e) any gains or losses attributable to
writeups or writedowns of assets, including ceiling test writedowns; and (f)
non-cash share-based payments under FASB Statement No. 123R; and provided
further that if the Borrower or any Consolidated Subsidiary shall acquire or
dispose of any Property during such period, then Consolidated Net Income shall
be calculated after giving pro forma effect to such acquisition or disposition,
as if such acquisition or disposition had occurred on the first day of such
period.
 
“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which are
(or should be) consolidated with the financial statements of the Borrower in
accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 15% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person will be deemed to “control” such other
Person.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Date of Determination” means, for any given calendar month, the second (2nd)
Business Day in such month following the date on which historical production
volumes for the immediately preceding calendar month become available to the
Borrower and its Subsidiaries.
 
“Debt” means, for any Person, the sum of the following (without
duplication):  (a) all obligations of such Person for borrowed money or
evidenced by bonds, bankers’ acceptances, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable, accrued expenses, liabilities or other
obligations of such Person, in each such case to pay the deferred purchase price
of Property or services (other than (i) accrued pension costs and other employee
benefit and compensation obligations arising in the ordinary course of business
and (ii) accounts payable incurred in the ordinary course of business which are
either (A) not overdue by more than 60 days or (B) being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP); (d) all obligations under Capital Leases; (e) all
obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person, provided that the amount of Debt for purposes of this clause (f) shall
be an amount equal to the lesser of the unpaid amount of such Debt and the fair
market value of the encumbered Property; (g) all Debt (as defined in the other
clauses of this definition) of others guaranteed by such Person or with respect
to which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or
 
7
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
covenants of others or to purchase the Debt of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business (but only to the
extent of such advance payments); (j) obligations under “take or pay” or similar
agreements (other than obligations under firm transportation or drilling
contracts); (k) any Debt of a partnership for which such Person is liable either
by agreement, by operation of law or by a Governmental Requirement but only to
the extent of such liability; (l) Disqualified Capital Stock of such Person; and
(m) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received
payment.  The Debt of any Person shall include all obligations of such Person of
the character described above to the extent such Person remains legally liable
in respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, unless with respect to the Loans, the
non-funding thereof is the subject of a good faith dispute, (b) notified the
Borrower, the Administrative Agent, the Issuing Bank or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement, unless the reason
such Lender is not complying with such obligations is due to a good faith
dispute with regard to such obligations, (c) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless such
failure to pay is the subject of a good faith dispute, or (d) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or, other than by way of an Undisclosed
Administration, has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in such Lender or
parent company thereof by a Governmental Authority or agency thereof.
 
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one
 
8
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
year after the earlier of (a) the Maturity Date and (b) the date on which there
are no Loans, LC Exposure or other obligations hereunder outstanding and all of
the Commitments are terminated.
 
“Distribution Borrowing” means that portion of any Borrowing the proceeds of
which are used to make any Restricted Payment constituting a distribution to
members of the Borrower made in accordance with Section 9.04(a)(iii).
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
 
“EBITDA” means, for any period, (a) Consolidated Net Income for such period plus
(b) the following expenses or charges to the extent deducted from Consolidated
Net Income in such period: Interest Expense, income or franchise taxes,
depreciation, depletion, amortization and other similar charges, minus (c) all
noncash income added to Consolidated Net Income.
 
“EDGAR” means the Electronic Data Gathering Analysis and Retrieval system
operated by the SEC.
 
“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).
 
“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).
 
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health and safety (to the extent relating to exposure to Hazardous
Materials), the environment or the preservation or reclamation of natural
resources, in effect in any and all jurisdictions in which the Borrower or any
Subsidiary is conducting or at any time has conducted business, or where any
Property of the Borrower or any Subsidiary is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, and Hazardous Materials Transportation Act, as amended.  The term “oil”
shall have the meaning specified in OPA, the terms “hazardous substance” and
“release” (or “threatened release”) have the meanings specified in CERCLA, the
terms “solid waste” and “disposal” (or “disposed”) have the meanings specified
in RCRA and the term “oil and gas waste” shall mean those waste that are
excluded from the definition of “hazardous waste” pursuant to 40 C.F.R. Section
261.4(b)(5) (“Section 261.4(b)(5)”); provided, however, that (a) in the event
either OPA, CERCLA, RCRA or Section 261.4(b)(5) is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and (b) to the extent the laws of the
state or other jurisdiction in which any Property of the Borrower or any
Subsidiary is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,”
 
9
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
“disposal” or “oil and gas waste” which is broader than that specified in either
OPA, CERCLA, RCRA or Section 261.4(b)(5), such broader meaning shall apply.
 
“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization of a Governmental Authority
required under or issued pursuant to applicable Environmental Laws.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
 
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or any of its Subsidiaries would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.
 
“ERISA Event” means (a) a reportable event described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower or any
of its Subsidiaries or any ERISA Affiliate from a Plan during a plan year in
which it was a “substantial employer” as defined in section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the institution
of proceedings to terminate a Plan by the PBGC, (e) receipt by the Borrower or
any of its Subsidiaries or any ERISA Affiliate of a notice of withdrawal
liability pursuant to section 4202 of ERISA with respect to any Multiemployer
Plan, (f) the failure of a Plan to meet the minimum funding standards under
section 412 of the Code or section 302(c) of ERISA (determined without regard to
section 412(c) of the Code or section 303(c) of ERISA), (g) the failure of a
Plan to satisfy the requirements of section 401(a)(29) of the Code, section 436
of the Code or section 206(g) of ERISA or (h) any other event or condition which
might constitute grounds under section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
 
“Event of Default” has the meaning assigned such term in Section 10.01.
 
“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are
 
10
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) statutory landlord’s
liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not more than 60 days
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP; (d)
contractual Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not more than 60 days delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any of its Subsidiaries or materially impair the value of material
Property subject thereto; (e) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by the Borrower
or any of its Subsidiaries to provide collateral to the depository institution;
(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Borrower or any of its
Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, zoning restrictions, rights of way, facilities and
equipment, that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any of its Subsidiaries or
materially impair the value of any material Property subject thereto; (g) Liens
on cash or securities pledged to secure performance of tenders, surety and
appeal bonds, government contracts, performance and return of money bonds, bids,
trade contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (h)
judgment and attachment Liens on any Property, including Oil and Gas Property,
not giving rise to an Event of Default; (i) Liens pursuant to merger agreements,
stock purchase agreements, asset sale agreements and similar agreements (1)
limiting the transfer of properties and assets pending consummation of the
subject transaction or (2) in respect of earnest money deposits, good faith
deposits, purchase price adjustment escrows and similar deposits and escrow
arrangements made or established thereunder and (j) Liens arising from
precautionary Uniform Commercial Code financing statement filings entered into
by the Borrower and the Subsidiaries covering Property
 
11
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
under true leases entered into in the ordinary course of business; provided,
further no intention to subordinate the first priority Lien granted in favor of
the Administrative Agent and the Lenders is to be hereby implied or expressed by
the permitted existence of such Excepted Liens.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located, (c) in the case of a Foreign Lender any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), unless such Foreign Lender (or its assignor, if any) was
entitled at the time of designation of a new lending office (or assignment) to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(c), (d) any resulting withholding Tax from a
Lender’s failure to comply with Section 5.03(e) and (e) any Taxes imposed on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements set forth in FATCA.
 
“Exemption Period” means any period during which the notional amounts of Swap
Agreements in respect of interest rates (when aggregated with all other Swap
Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from floating to fixed) exceed 100% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate as a result of the Borrower’s repayment of
Loans with the proceeds of any sale or issuance of Equity Interests or the
proceeds of any Debt permitted to be incurred under this Agreement; provided,
that such period occurs between (a) the date on which the Borrower or a
Subsidiary signs a definitive acquisition agreement for any acquisition of
Property or Equity Interests of any Person not prohibited by this Agreement and
(b) the earliest of (i) the date such acquisition is consummated, (ii) the date
such acquisition is terminated and (iii) 90 days after such definitive
acquisition agreement was executed (or such longer period as to which the
Administrative Agent may agree).
 
“Existing Credit Agreement” has the meaning assigned to such term in Recital E.
 
“Existing Senior Notes” means, collectively, (a) the $255,927,000 9-7/8% Senior
Notes due 2018, (b) the $250,000,000 11-3/4% Senior Notes due 2017, (c) the
$1,300,000,000 8-5/8% Senior Notes due 2020 and (d) the $1,000,000,000 7-3/4%
Senior Notes due 2021.
 
“Exposure” means, with respect to any Acquisition Swap Agreement as of any Test
Date, the amount (expressed as a positive) that would be owed by the Borrower or
its Subsidiaries to the applicable counterparty or the amount (expressed as a
negative) that would be owed to the Borrower or its Subsidiaries by the
applicable counterparty, in each case under such Acquisition Swap Agreement on
the immediately preceding Test Date, assuming that a settlement date under such
Acquisition Swap Agreement had occurred on such immediately preceding Test Date.
 
12
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any amendment or successor provisions that are substantively
identical and which do not impose criteria that are materially more onerous than
those contained in such sections, and any regulations or official
interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received from three Federal funds brokers of recognized standing selected by the
Administrative Agent.
 
“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references to a Financial Officer herein means a
Financial Officer of the Borrower.
 
“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Funded Debt” means any Debt of the type described in clause (a), (e), (i) or
(m) of the definition thereof other than Loans.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower or any of its Subsidiaries, any of their Properties, any Agent, any
Issuing Bank or any Lender.
 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
 
13
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
“Guarantors” means the Subsidiaries of the Borrower listed on Part I of
Schedule 7.14 and each other Material Domestic Subsidiary or other Domestic
Subsidiary that guarantees the Indebtedness pursuant to Section 8.13(b).
 
“Guaranty Agreement” means the Guaranty and Pledge Agreement executed by the
Guarantors on the date hereof unconditionally guarantying on a joint and several
basis, payment of the Indebtedness, as the same may be amended, modified or
supplemented from time to time.
 
“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation:  (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) petroleum hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, asbestos
containing materials, polychlorinated biphenyls, or radon.
 
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
 
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
 
“Indebtedness” means, without duplication, any and all amounts owing or to be
owing by the Borrower or any Guarantor (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising):  (a) to the Administrative Agent, any Issuing
Bank or any Lender under any Loan Document; and all renewals, extensions and/or
rearrangements of any of the above and (b) to any Secured Hedge Provider under
any Secured Swap Agreement.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned such term in Section 12.03(b).
 
14
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
“Information” has the meaning assigned such term in Section 12.11.
 
“Initial Reserve Report” means that certain Reserve Report by DeGolyer and
MacNaughton with respect to Oil and Gas Properties of the Borrower, as of
December 31, 2010.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04 in substantially the form
of Exhibit F.
 
“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including (a) to the extent included
in interest expense under GAAP, unless otherwise provided in (iii) below:  (i)
amortization of debt discount, (ii) capitalized interest and (iii) the portion
of any payments or accruals under Capital Leases allocable to interest expense,
plus the portion of any payments or accruals under Synthetic Leases allocable to
interest expense whether or not the same constitutes interest expense under GAAP
and (b) cash dividend payments by the Borrower in respect of any Disqualified
Capital Stock; but excluding non-cash gains, losses or adjustments under FASB
Statement No. 133 as a result of changes in the fair market value of
derivatives.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).
 
“Investment” means, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person; (b) the making of any advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt of any other Person, provided
that, the amount of the Investment represented by such
 
15
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
guarantee or contingent obligation shall be the lesser of the amount of the Debt
that is the subject of such guarantee or contingent obligation and the maximum
stated amount of such guarantee or contingent obligation.
 
“Issuing Bank” means each of BNP Paribas and any other Lender agreeing to act as
an Issuing Bank, in its capacity as an issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.08(i).  Any Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
 
“LC Commitment” at any time means Fifty Million Dollars ($50,000,000).
 
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lehman Bankruptcy” means any proceedings, petitions, actions, settlements or
other similar proceedings under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law in respect of Lehman Brothers Holdings
Inc. or Lehman Brothers Commodity Services Inc.
 
“Lenders” means the Persons listed on Annex I, and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit issued by such Issuing Bank.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate (rounded upwards, if necessary, to the next 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, two
Business Days prior to the beginning of such Interest Period as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate does not appear on such page (or otherwise on such screen),
the “LIBO Rate” shall be determined by reference to such other comparable
publicly available service for displaying Eurodollar rates (rounded upwards, if
necessary, to the next 1/100 of 1%) as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the
 
16
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
rate at which the Administrative Agent is offered dollar deposits at or about
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period in the interbank Eurodollar market where its Eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.
 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which they have acquired or hold subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
 
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Majority Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having more than fifty percent (50.0%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure are
outstanding, Lenders holding more than fifty percent (50.0%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Maximum Credit Amount and the
outstanding principal amount of the Loans of, and the participation interests in
Letters of Credit held by, each Defaulting Lender (if any) shall be excluded
from the determination of Majority Lenders to the extent set forth in Section
4.04(c)(ii).
 
“Majority Tier I Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Tier I Lenders having more than fifty percent (50.0%) of the
Aggregate Maximum Tier I Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Tier I Lenders holding more than fifty percent (50.0%)
of the outstanding aggregate principal amount of the Loans and participation
interests in Letters of Credit (without regard to any sale by a Tier I Lender of
a participation in any Loan under Section 12.04(c)) held by the Tier I Lenders;
provided that the Maximum Credit Amount and the outstanding principal amount of
the Loans of, and the participation interests in Letters of Credit held by, each
Defaulting Lender (if any) shall be excluded from the determination of Majority
Tier I Lenders to the extent set forth in Section 4.04(c)(ii).
 
17
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
“Managers” means the members of the board of managers or board of directors
(however designated from time to time) of the Borrower as constituted from time
to time.
 
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or financial condition
of the Borrower and the Guarantors taken as a whole, (b) the ability of the
Borrower and the Guarantors, taken as a whole, to perform their obligations
under the Loan Documents, (c) the validity or enforceability of any Loan
Document or (d) the rights and remedies of the Administrative Agent, any Issuing
Bank or any Lender under the Loan Documents.
 
“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries,
owns Property having a fair market value of $50,000,000 or more, but excluding
(i) the value of the Equity Interests such Domestic Subsidiary owns in any other
Domestic Subsidiaries and (ii) intercompany debt owed to such Domestic
Subsidiary from any other Domestic Subsidiary or the Borrower.
 
“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and the Guarantors in an aggregate principal amount exceeding
$50,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any of the Guarantors in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Guarantor would be
required to pay if such Swap Agreement were terminated at such time.
 
“Maturity Date” means April 6, 2016.
 
“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).
 
“Minimum Availability Amount” means an amount equal to the greater of (a)
$200,000,000 and (b) if the Aggregate Exposure is a positive number as of the
most recent Test Date, 200% of such Aggregate Exposure.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
 
“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens created under the terms of the Security
Instruments.
 
“Multiemployer Plan” means a multiemployer plan as defined in section 3(37) or
4001 (a)(3) of ERISA to which any Borrower or any Subsidiary or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within the six calendar years preceding the date hereof, made or accrued an
obligation to make contributions.
 
18
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
“Net Cash Proceeds” means in connection with any issuance of any Funded Debt,
the cash proceeds received from such issuance net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.
 
“New Borrowing Base Notice” has the meaning assigned such term in Section
2.07(d).
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
 
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.
 
“Participant” has the meaning set forth in Section 12.04(c)(i).
 
19
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to extend, renew,
replace, defease, discharge, refund, refinance, or otherwise retire for value,
in whole or in part, any other Debt or any Permitted Refinancing Debt
theretofore incurred (for purposes of this definition, as applicable, the
“Refinanced Debt”); provided that (a) such new Debt is in an aggregate principal
amount not in excess of the sum of (i) the original principal amount of the
Refinanced Debt and (ii) an amount necessary to pay any fees, expenses, accrued
but unpaid interest and premiums related to such exchange or refinancing; (b)
such new Debt has a stated maturity no earlier than the day 365 days after the
Maturity Date; and (c) such new Debt (and any guarantees thereof) is
subordinated in right of payment to the Indebtedness (or, if applicable, the
Guaranty Agreement) to at least the same extent as the Refinanced Debt or is
otherwise subordinated on terms reasonably satisfactory to the Administrative
Agent.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA or section 412 of the Code and (a)
is currently or hereafter sponsored, maintained or contributed to by the
Borrower, any of its Subsidiaries or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower, any of its Subsidiaries or an ERISA
Affiliate.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNP Paribas as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.  Such
rate is set by BNP Paribas as a general reference rate of interest, taking into
account such factors as BNP Paribas may deem appropriate; it being understood
that many of BNP Paribas’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that BNP Paribas may make various commercial or other loans
at rates of interest having no relationship to such rate.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).
 
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).
 
“Proved Developed Producing Properties” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as
such terms are
 
20
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
defined in the Definitions for Oil and Gas Reserves as promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question.
 
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of any
such Debt.  “Redeem” has the correlative meaning thereto.
 
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).
 
“Register” has the meaning assigned such term in Section 12.04(b)(ii).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing.
 
“Remedial Work” has the meaning assigned such term in Section 8.09(a).
 
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or
June 30th (or such other date in the event of an Interim Redetermination) the
oil and gas reserves attributable to the Oil and Gas Properties of the Borrower
and its Subsidiaries, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the economic assumptions consistent
with the Administrative Agent’s lending requirements at the time.
 
“Reserve Report Certificate” has the meaning assigned to such term in Section
8.11(c).
 
“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein means a
Responsible Officer of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
 
21
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
“Sale” has the meaning assigned to such term in Section 9.11.
 
“Scheduled Redetermination” has the meaning assigned such term in Section
2.07(b).
 
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).
 
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
 
“Secured Hedge Provider” means any Person that is party to a Swap Agreement with
the Borrower or any of its Subsidiaries, so long as either (a) such Person was a
Lender or an Affiliate of a Lender at the time such Person entered into such
Swap Agreement or (b) such Swap Agreement was in effect on the Effective Date
and such Person was a Lender or an Affiliate of a Lender on the Effective Date.
 
“Secured Swap Agreement” means any Swap Agreement by and between the Borrower or
any of its Subsidiaries and any Secured Hedge Provider.
 
“Security Instruments” means the Guaranty Agreement, if any, mortgages, deeds of
trust and other agreements, instruments or certificates described or referred to
in Exhibit C, and any and all other agreements or instruments now or hereafter
executed and delivered by the Borrower or any Guarantor (other than Swap
Agreements with the Lenders or any Affiliate of a Lender or participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Indebtedness pursuant to this Agreement) in connection with, or
as security for the payment or performance of the Indebtedness, the Notes, this
Agreement, or reimbursement obligations under the Letters of Credit, as such
agreements may be amended, modified, supplemented or restated from time to time.
 
“Senior Notes” means the Existing Senior Notes and any Permitted Refinancing
Debt in respect thereof.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
 
“Subsidiary” of a Person means (a) a corporation, partnership, joint venture,
limited liability company or other business entity of which Equity Interests
representing more than 50% of the ordinary voting power to elect a majority of
the board of directors, managers or other governing body (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) are at the time owned or controlled by such Person or one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
and (b) any partnership of which such Person or any of its Subsidiaries is a
general partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a Subsidiary of the Borrower.
 
22
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
“Super-Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-⅔%) of
the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-⅔%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)); provided that the
Maximum Credit Amount and the outstanding principal amount of the Loans of, and
the participation interests in Letters of Credit held by, each Defaulting Lender
(if any) shall be excluded from the determination of Super-Majority Lenders to
the extent set forth in Section 4.04(c)(ii).
 
“Super-Majority Tier I Lenders” means, at any time while no Loans or LC Exposure
is outstanding, Tier I Lenders having at least sixty-six and two-thirds percent
(66-⅔%) of the Aggregate Maximum Tier I Credit Amounts; and at any time while
any Loans or LC Exposure is outstanding, Tier I Lenders holding at least
sixty-six and two-thirds percent (66-⅔%) of the outstanding aggregate principal
amount of the Loans and participation interests in Letters of Credit (without
regard to any sale by a Tier I Lender of a participation in any Tier I Loan
under Section 12.04(c)) held by the Tier I Lenders; provided that the Maximum
Credit Amount and the outstanding principal amount of the Loans of, and the
participation interests in Letters of Credit held by, each Defaulting Lender (if
any) shall be excluded from the determination of Super-Majority Tier I Lenders
to the extent set forth in Section 4.04(c)(ii).
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any of its
Subsidiaries shall be a Swap Agreement.
 
“Swap PV” means, with respect to any Swap Agreement, the present value,
discounted at 9% per annum, of the future receipts expected to be paid to the
Borrower under such Swap Agreement netted against the Bank Price Deck in effect
as of the most recent Proposed Borrowing Base Notice, provided however, that the
“Swap PV” shall never be less than $0.00.
 
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of United States federal income
taxes, if the lessee in respect thereof is obligated to either purchase for an
amount in excess of, or pay upon early termination an amount in excess of, 80%
of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.
 
“Target Oil and Gas Properties” has the meaning assigned such term in Section
9.16(b).
 
23
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.
 
“Termination Event Date” means, with respect to any Acquisition Swap Agreement
entered into in connection with a potential acquisition of Target Oil and Gas
Properties (a) the date on which the obligation of the Borrower or one or more
of its Subsidiaries to consummate the acquisition of such Target Oil and Gas
Properties expires or terminates pursuant to the applicable purchase and sale
agreement, (b) the date (which shall not be prior to the expiration of the 120
day period stated in Section 9.16(e)) on which Administrative Agent gives
written notice to the Borrower that it has determined in good faith that the
acquisition of such Target Oil and Gas Properties will not occur or (c) the date
on which the purchase and sale agreement related to such Target Oil and Gas
Properties is terminated.
 
“Test Date” means the first Business Day of each calendar week; provided,
however, that if on the first Business Day of any calendar week the Aggregate
Exposure shall exceed $100,000,000, then, for the period commencing on such Test
Date to and including the first Business Day of the next succeeding calendar
week thereafter on which the Aggregate Exposure shall be less than or equal to
$100,000,000, the Aggregate Exposure shall be calculated at the end of each
Business Day assuming that a settlement date had occurred on the immediately
preceding Business Day.
 
“Tier I Lender” means each Lender with (a) a Maximum Credit Amount equal to or
greater than $25,000,000 or (b) an Applicable Percentage equal to or greater
than 1.66666667%.
 
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Indebtedness under the Guaranty Agreement by such Guarantor and such
Guarantor’s grant of the security interests and provision of collateral under
the Security Instruments, and the grant of Liens by such Guarantor on Mortgaged
Properties and other Properties pursuant to the Security Instruments.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the LIBO Rate.
 
“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where
 
24
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not publicly disclosed.
 
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.
 
Section 1.03         Types of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
 
Section 1.04        Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement.  No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.
 
Section 1.05         Accounting Terms and Determinations; GAAP.  Unless
otherwise specified herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, for
purposes of
 
25
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
calculations made pursuant to the terms of this Agreement or any other Loan
Document, GAAP will be deemed to treat leases that would have been classified as
operating leases in accordance with generally accepted accounting principles in
the United States of America as in effect on December 31, 2010 in a manner
consistent with the treatment of such leases under generally accepted accounting
principles in the United States of America as in effect on December 31, 2010,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.
 
ARTICLE II
The Credits
 
Section 2.01         Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
total Revolving Credit Exposures exceeding the total Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow the Loans.
 
Section 2.02         Loans and Borrowings.
 
(a)         Borrowings; Several Obligations.  Each Loan shall be made as part of
a Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)         Types of Loans.  Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
 
(c)          Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section
2.08(e).  Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of twelve (12)
Eurodollar Borrowings outstanding.  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
 
26
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(d)         Notes.  Upon the request of a Lender, the Loans made by such Lender
shall be evidenced by a single promissory note of the Borrower in substantially
the form of Exhibit A, dated, (i) as of the date of this Agreement in the case
of any Lender party hereto as of the date of this Agreement or (ii) as of the
effective date of the Assignment and Assumption in the case of any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, payable to such
Lender in a principal amount equal to its Maximum Credit Amount as in effect on
such date, and otherwise duly completed.  In the event that any Lender’s Maximum
Credit Amount increases or decreases for any reason (whether pursuant to Section
2.06, Section 12.04(b) or otherwise), the Borrower shall, upon the request of
such Lender, deliver or cause to be delivered on the effective date of such
increase or decrease, a new Note payable to the order of such Lender in a
principal amount equal to its Maximum Credit Amount after giving effect to such
increase or decrease, and otherwise duly completed, and such Lender shall
promptly return to the Borrower the previously issued Note held by such
Lender.  The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender, and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender.  Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.
 
(e)         Loans and Borrowings under the Existing Credit Agreement.  On the
Effective Date (or as soon as practicable with respect to (iii)):
 
(i)           the Borrower shall pay all accrued and unpaid commitment fees,
break funding fees under Section 5.02 and all other fees that are outstanding
under the Existing Credit Agreement for the account of each “Lender” under the
Existing Credit Agreement;
 
(ii)          each “ABR Loan” and “Eurodollar Loan” outstanding under the
Existing Credit Agreement shall be deemed to be amended and restated with the
proceeds of a new ABR Loan or Eurodollar Loan, as applicable, and continued as
existing Loans under this Agreement and not as a novation;
 
(iii)         the Administrative Agent shall use reasonable efforts to cause
each “Lender” under the Existing Credit Agreement to deliver to the Borrower as
soon as practicable after the Effective Date the Note issued by the Borrower to
it under the Existing Credit Agreement, marked “canceled” or otherwise similarly
defaced;
 
(iv)         any letters of credit outstanding under the Existing Credit
Agreement shall be deemed issued under this Agreement; and
 
(v)          the Existing Credit Agreement and the commitments thereunder shall
be superceded by this Agreement and such commitments shall terminate.
 
It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence repayment of
 
27
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
any such obligations and liabilities and that this Agreement amend and restate
in its entirety the Existing Credit Agreement and re-evidence the obligations of
the Borrower outstanding thereunder.
 
Section 2.03         Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, Houston time, on the date of the
proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e).  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;
 
(ii)          the date of such Borrowing, which shall be a Business Day;
 
(iii)         whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)         in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;
 
(v)          the amount of the then effective Borrowing Base, the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing); and
 
(vi)         the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Loan having an Interest Period of one month.  If
no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Each Borrowing Request shall constitute a
representation that the amount of the requested Borrowing shall not cause the
total Revolving Credit Exposures to exceed the total Commitments (i.e., the
lesser of the Aggregate Maximum Credit Amounts and the then effective Borrowing
Base).
 
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
Section 2.04         Interest Elections.
 
28
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(a)          Conversion and Continuance.  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b)          Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.
 
(c)          Information in Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default and Borrowing Base Deficiencies on Interest Election.  If the
Borrower fails to deliver
 
29
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
a timely Interest Election Request with respect to a Eurodollar Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be continued as a Eurodollar Loan having an Interest Period of
one-month.  Notwithstanding any contrary provision hereof, (i) if an Event of
Default has occurred and is continuing:  (A) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (B) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (ii) if a Borrowing Base
Deficiency exists:  (A) outstanding Borrowings may not be converted or continued
as Eurodollar Borrowings unless, after giving effect thereto and to the
conversion or continuation of Borrowings to ABR Borrowings, there are ABR
Borrowings in an amount no less than the amount of such Borrowing Base
Deficiency and (B) unless sooner repaid, any Eurodollar Borrowing in excess of
the Borrowing Base shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
 
Section 2.05         Funding of Borrowings.
 
(a)         Funding by Lenders.  Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Houston time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the
Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e) shall be remitted by the
Administrative Agent to the Issuing Bank that made such LC
Disbursement.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for its Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.
 
(b)         Presumption of Funding by the Lenders.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  If the
 
30
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.
 
Section 2.06         Termination and Reduction of Aggregate Maximum Credit
Amounts.
 
(a)         Scheduled Termination of Commitments.  Unless previously terminated,
the Commitments shall terminate on the Maturity Date.  If at any time the
Aggregate Maximum Credit Amounts or the Borrowing Base is terminated or reduced
to zero, then the Commitments shall terminate on the effective date of such
termination or reduction.
 
(b)         Optional Termination and Reduction of Aggregate Credit Amounts.
 
(i)           The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Maximum Credit Amounts; provided that (A) each reduction
of the Aggregate Maximum Credit Amounts shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (B) the Borrower
shall not terminate or reduce the Aggregate Maximum Credit Amounts if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.
 
(ii)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Aggregate Maximum Credit Amounts under Section
2.06(b)(i) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of reduction or termination of the Aggregate Maximum Credit
Amounts delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities or other securities offerings, in
which case such notice may be revoked by the Borrower if such condition is not
satisfied.  Any termination or reduction of the Aggregate Maximum Credit Amounts
shall be permanent and may not be reinstated.  Each reduction of the Aggregate
Maximum Credit Amounts shall be made ratably among the Lenders in accordance
with each Lender’s Applicable Percentage.
 
Section 2.07         Borrowing Base.
 
(a)         Initial Borrowing Base.  For the period from and including the
Effective Date to but excluding the first Scheduled Redetermination Date
thereafter, the amount of the Borrowing Base shall be
$2,500,000,000.  Notwithstanding the foregoing, the Borrowing Base may be
subject to further adjustments from time to time pursuant to Section 2.07(e),
Section 2.07(f), Section 8.12(c), or Section 9.11(d).
 
(b)         Scheduled and Interim Redeterminations.  Subject to Section 2.07(d),
the Borrowing Base shall be redetermined (a “Scheduled Redetermination”) on
April 1st and October 1st of each year, commencing October 1, 2011.  In
addition, either the Borrower or the
 
31
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Administrative Agent, at the direction of the Super-Majority Tier I Lenders,
may, once during each calendar year, each elect to cause the Borrowing Base to
be redetermined between Scheduled Redeterminations (an “Interim
Redetermination”) in accordance with this Section 2.07.  The Borrower shall have
the right, once during each calendar year, to initiate an Interim
Redetermination in addition to the one otherwise provided in this Section
2.07(b) upon the proposed acquisition of Proved Developed Producing Properties
whose purchase price is greater than 10% of the Borrowing Base, provided such
Interim Redetermination is in accordance with this Section 2.07.
 
(c)         Scheduled and Interim Redetermination Procedure.
 
(i)           Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows:  Upon receipt by the Administrative Agent of
(A) the applicable Reserve Report and the Reserve Report Certificate related
thereto and (B) such other reports, data and supplemental information,
including, without limitation, the information provided pursuant to Section
8.11(c) and the list of Swap Agreements per Section 8.01(d), as may, from time
to time, be reasonably requested by the Majority Tier I Lenders (the Reserve
Report, such certificate and such other reports, data and supplemental
information being the “Engineering Reports”), the Administrative Agent shall
evaluate the information contained in the Engineering Reports and shall, in good
faith, propose a new Borrowing Base (the “Proposed Borrowing Base”) based upon
such information and such other information (including, without limitation, the
status of title information with respect to the Oil and Gas Properties as
described in the Engineering Reports and the existence of any other Debt) as the
Administrative Agent, in good faith, deems appropriate and consistent with its
normal oil and gas lending criteria as it exists at the particular time.  In
addition, the Administrative Agent will summarize the Swap PV of such Swap
Agreements as of the date of the Proposed Borrowing Base Notice.
 
(ii)         The Administrative Agent shall notify the Borrower and the Lenders
of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
 
(A)        in the case of a Scheduled Redetermination (1) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.11(a) and (c) in a timely and complete
manner, then on or before the March 15th and September 15th of such year
following the date of delivery of such Engineering Report or (2) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.11(a) and (c) in a timely and
complete manner, then promptly after the Administrative Agent has received
complete Engineering Reports from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with Section
2.07(c)(i) and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Report; and
 
(B)         in the case of an Interim Redetermination, promptly, and in any
event, within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
 
32
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(iii)        Any Proposed Borrowing Base that would increase the Borrowing Base
then in effect must be approved or deemed to have been approved by all of the
Tier I Lenders as provided in this Section 2.07(c)(iii); and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
must be approved or be deemed to have been approved by the Super-Majority Tier I
Lenders as provided in this Section 2.07(c)(iii).  Upon receipt of the Proposed
Borrowing Base Notice, each Lender shall have fifteen (15) days to agree with
the Proposed Borrowing Base or disagree with the Proposed Borrowing Base by
proposing an alternate Borrowing Base.  If at the end of such fifteen (15) days,
any Lender has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base.  If, at the end of such 15-day period, all of the Tier
I Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Super-Majority Tier I Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base effective on the
date specified in Section 2.07(d).  If, however, at the end of such 15-day
period, all of the Tier I Lenders or the Super-Majority Tier I Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Tier I Lenders to ascertain the highest
Borrowing Base then acceptable to a number of Tier I Lenders sufficient to
constitute the Super-Majority Tier I Lenders and, so long as such amount does
not increase the Borrowing Base then in effect, such amount shall become the new
Borrowing Base effective on the date specified in Section 2.07(d).
 
(d)         Effectiveness of a Redetermined Borrowing Base.  After a
redetermined Borrowing Base is approved or is deemed to have been approved by
all of the Tier I Lenders or the Super-Majority Tier I Lenders, as applicable,
pursuant to Section 2.07(c)(iii), the Administrative Agent shall notify the
Borrower and the Lenders (the “New Borrowing Base Notice”) of the amount of the
redetermined Borrowing Base, and such amount shall become the new Borrowing Base
effective and applicable to the Borrower, the Administrative Agent, each Issuing
Bank and the Lenders:
 
(i)           in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.11(a) and (c) in a timely and
complete manner, then on the April 1st or October 1st, as applicable, following
delivery of the New Borrowing Base Notice, or (B) if the Administrative Agent
shall not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a) and (c) in a timely and complete manner,
then on the Business Day next succeeding delivery of the New Borrowing Base
Notice; and
 
(ii)         in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of the New Borrowing Base Notice.
 
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f), Section
8.12(c) or Section 9.11(d), whichever occurs first.
 
33
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(e)         Reduction of Borrowing Base Upon Issuance of Funded Debt.  Upon the
issuance of any Funded Debt or any Permitted Refinancing Debt in accordance with
Section 9.02(f), the Borrowing Base then in effect shall be reduced by an amount
equal to 0.25 multiplied by (i) in the case of Funded Debt constituting
Permitted Refinancing Debt, the portion of the stated principal amount of such
Funded Debt that exceeds the original principal amount of the refinanced Funded
Debt and (ii) in the case of all other Funded Debt, the stated principal amount
of such Funded Debt (without regard to any original issue discount), and the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Administrative Agent, each Issuing Bank and the Lenders on such date until the
next redetermination or modification thereof hereunder.
 
(f)          Reduction of Borrowing Base Upon Termination of Hedge
Positions.  If the Borrower or any Subsidiary shall terminate or create any
off-setting positions in respect of any hedge positions upon which the Lenders
relied in determining the most recent Borrowing Base, and the aggregate Swap PV
of all such terminations and/or offsetting positions exceeds, during any period
between redeterminations of the Borrowing Base, the lesser of (a) $50,000,000 or
(b) 3% of the then effective Borrowing Base, then the Borrowing Base shall be
simultaneously reduced in an amount equal to 65% of such aggregate Swap PV.
 
Section 2.08         Letters of Credit.
 
(a)         General.  Subject to the terms and conditions set forth herein, the
Borrower may request any Issuing Bank to, and such Issuing Bank shall, issue
Letters of Credit for the account of the Borrower or any of its Subsidiaries, in
a form reasonably acceptable to the Administrative Agent and such Issuing Bank,
at any time and from time to time during the Availability Period; provided that
the Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
 
(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
deliver as permitted by Section 12.01(a) (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to any Issuing Bank and the Administrative Agent (not less than three (3)
Business Days in advance of the requested date of issuance, amendment, renewal
or extension) a notice:
 
(i)           requesting the issuance of a Letter of Credit or identifying the
Letter of Credit issued by such Issuing Bank to be amended, renewed or extended;
 
(ii)          specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day);
 
34
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(iii)        specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.08(c));
 
(iv)        specifying the amount of such Letter of Credit;
 
(v)         specifying the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit; and
 
(vi)        specifying the amount of the then effective Borrowing Base and
whether a Borrowing Base Deficiency exists at such time, the current total
Revolving Credit Exposures (without regard to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit) and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).
 
Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the lesser of the Aggregate Maximum Credit Amounts
and the then effective Borrowing Base.
 
If requested by any Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.
 
(c)          Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) unless satisfactorily collateralized
in the applicable Issuing Bank’s reasonable opinion, the date eighteen months
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and (ii)
the date that is five Business Days prior to the Maturity Date.
 
(d)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that issues such Letter of Credit
or the Lenders, each Issuing Bank that issues a Letter of Credit hereunder
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of any Issuing Bank that issues a Letter of Credit hereunder,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in Section
2.08(e), or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.08(d) in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a
 
35
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Default, the existence of a Borrowing Base Deficiency or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)          Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 1:00 p.m., Houston time, on the
third day after such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 9:00 a.m., Houston time, on
such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 1:00 p.m., Houston time, on (i) the
third day after the Borrower receives such notice, if such notice is received
prior to 9:00 a.m., Houston time, on the day of receipt, or (ii) the Business
Day immediately following the third day after the Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt;
provided that if such LC Disbursement is not less than $1,000,000, the Borrower
shall, subject to the conditions to Borrowing set forth herein, be deemed to
have requested, and the Borrower does hereby request under such circumstances,
that such payment be financed with a Eurodollar Borrowing with an Interest
Period of one month in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Eurodollar Borrowing.  If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank that issued
such Letter of Credit the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank that issued such Letter of Credit or, to the extent
that Lenders have made payments pursuant to this Section 2.08(e) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.  Any payment made by a Lender pursuant to this Section 2.08(e) to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.  Any
LC Disbursement not reimbursed by the Borrower or funded as a Loan prior to 1:00
p.m., Houston time, shall bear interest for such day at the Alternate Base Rate
plus the Applicable Margin.
 
(f)          Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any
 
36
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
respect, (iii) payment by any Issuing Bank under a Letter of Credit issued by
such Issuing Bank against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of any Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank that issued such Letter of Credit may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g)         Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Bank.  Such
Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.
 
(h)         Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed such Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under Section
2.08(e)), the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans.  Interest accrued pursuant to this Section 2.08(h)
shall be for the account of such Issuing Bank, except that interest accrued on
and after the date of
 
37
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
payment by any Lender pursuant to Section 2.08(e) to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.
 
(i)           Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
or resign at any time by written agreement among the Borrower, the
Administrative Agent, such resigning or replaced Issuing Bank and, in the case
of a replacement, the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such resignation or replacement of an Issuing
Bank.  At the time any such resignation or replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the resigning
or replaced Issuing Bank pursuant to Section 3.05(b).  In the case of the
replacement of an Issuing Bank, from and after the effective date of such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the resignation or replacement of an Issuing Bank hereunder, the
resigning or replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit.
 
(j)           Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing and the Borrower receives notice from the Administrative Agent
or the Super-Majority Lenders demanding the deposit of cash collateral pursuant
to this Section 2.08(j), or (ii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then the Borrower shall
deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to, in the case of an Event of Default, the LC Exposure, and in the case of a
payment required by Section 3.04(c), the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or any of its Subsidiaries
described in Section 10.01(h) or Section 10.01(i).  The Borrower hereby grants
to the Administrative Agent, for the benefit of each Issuing Bank and the
Lenders, an exclusive first priority and continuing perfected security interest
in and Lien on such account and all cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such account, all
deposits or wire transfers made thereto, any and all investments purchased with
funds deposited in such account, all interest, dividends, cash, instruments,
financial assets and other Property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing, and all proceeds, products, accessions, rents, profits, income and
benefits therefrom, and any substitutions and replacements therefor.  The
Borrower’s obligation to deposit amounts pursuant to this Section 2.08(j) shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower
 
38
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
or any of its Subsidiaries may now or hereafter have against any such
beneficiary, any Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s and any
Guarantor’s obligations under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account; provided that investments of
funds in such account in investments permitted by Section 9.05(c) or (e) may be
made at the option of the Borrower at its direction, risk and expense.  Interest
or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse, on a pro rata basis, each Issuing Bank for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower and the Guarantors, if any,
under this Agreement or the other Loan Documents.  If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, and the Borrower is not otherwise required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.
 
ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
 
Section 3.01        Repayment of Loans.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.
 
Section 3.02         Interest.
 
(a)         ABR Loans.  Each ABR Loan comprising an ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.
 
(b)         Eurodollar Loans.  Each Eurodollar Loan comprising a Eurodollar
Borrowing shall bear interest at the LIBO Rate for the Interest Period in effect
for such Eurodollar Loan plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
 
(c)         Post-Default and Borrowing Base Deficiency Rate.  Notwithstanding
the foregoing, (i) if an Event of Default has occurred and is continuing as a
result of a failure to pay any principal of or interest on any Loan or any fee
or other amount payable by the Borrower or any Guarantor hereunder or under any
other Loan Document when due, whether at stated maturity, upon acceleration or
otherwise, and including any payments in respect of a Borrowing Base Deficiency
under Section 3.04(c), then all Loans outstanding in the case of an Event of
Default as a result of a failure to pay any principal of or interest on any Loan
and such overdue amount in the case of a failure to pay other amounts when due,
shall bear interest, after as well as before judgment, at a rate per annum equal
to two percent (2%) plus the rate applicable to ABR
 
39
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Loans as provided in Section 3.02(a), but in no event to exceed the Highest
Lawful Rate, (ii) during any other Event of Default and at the request of the
Super-Majority Lenders, then all Loans outstanding shall bear interest, after as
well as before judgment, at a rate per annum equal to two percent (2%) plus the
rate applicable to ABR Loans as provided in Section 3.02(a), but in no event to
exceed the Highest Lawful Rate and (iii) during any Borrowing Base Deficiency,
the amount of such Borrowing Base Deficiency shall bear interest, after as well
as before judgment, at a rate per annum equal to two percent (2%) plus the rate
applicable to ABR Loans as provided in Section 3.02(a), but in no event to
exceed the Highest Lawful Rate.
 
(d)         Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on:  (i) with respect to any ABR Loan, the last day of each
March, June, September and December; (ii) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part but in all cases to be paid at least every three months and (iii)
in any case, on the Termination Date; provided that (A) interest accrued
pursuant to Section 3.02(c)(i) shall be payable on demand, (B) in the event of
any repayment or prepayment of any Loan (other than an optional prepayment of an
ABR Loan prior to the Termination Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (C) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
 
(e)         Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
 
Section 3.03         Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
 
(a)         the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
 
(b)         the Administrative Agent is advised by the Majority Lenders that the
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
 
40
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
Section 3.04         Prepayments.
 
(a)         Optional Prepayments.  The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with Section 3.04(b) and payment of applicable
breakage costs, if any, under Section 5.02.
 
(b)         Notice and Terms of Optional Prepayment.  The Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, Houston time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, Houston time, one Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.
 
(c)          Mandatory Prepayments.
 
(i)           If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), the total
Revolving Credit Exposures exceeds the total Commitments, then the Borrower
shall, on the same Business Day, (A) prepay the Borrowings on the date of such
termination or reduction in an aggregate principal amount equal to such excess,
and (B) if any excess remains after prepaying all of the Borrowings as a result
of an LC Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in Section
2.08(j).
 
(ii)         Upon any redetermination of or adjustment to the amount of the
Borrowing Base in accordance with Section 2.07(a) through (d) or Section
8.12(c), if the total Revolving Credit Exposures exceeds the redetermined or
adjusted Borrowing Base, then the Borrower shall exercise any one or combination
of the following: (A) deliver to the Administrative Agent reserve engineering
and mortgages covering such Oil and Gas Properties not previously covered by the
Security Instruments with a value and quality satisfactory to the Tier I Lenders
in their sole discretion sufficient to eliminate such Borrowing Base Deficiency
or (B) prepay the Borrowings in an aggregate principal amount equal to such
excess after giving effect to any action taken under (A) hereof, and if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
 
41
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
2.08(j); provided, that the Borrower may make such prepayment and/or deposit of
cash collateral in six successive equal monthly payments and/or deposits.  The
Borrower shall be obligated to deliver the reserve engineering and mortgages
described in clause (A) immediately above, and/or to commence the payments
described in clause (B) immediately above, on the 30th day following the later
to occur of its receipt of the applicable New Borrowing Base Notice in
accordance with Section 2.07(d) or the date the adjustment occurs; provided that
all payments required to be made pursuant to this Section 3.04(c)(ii) must be
made on or prior to the Termination Date.
 
(iii)        Upon any adjustments to the Borrowing Base pursuant to Section
2.07(e), Section 2.07(f) or Section 9.11(d), if the total Revolving Credit
Exposures exceed the Borrowing Base as adjusted, then the Borrower shall (A)
prepay the Borrowings in an aggregate principal amount equal to such excess, and
(B) if any excess remains after prepaying all of the Borrowings as a result of
an LC Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in Section
2.08(j).  The Borrower shall be obligated to make such prepayment and/or deposit
of cash collateral on the Business Day immediately following the date it or any
Subsidiary receives cash proceeds as a result of such termination, creation of
offsetting positions or disposition, as applicable; provided that all payments
required to be made pursuant to this Section 3.04(c)(iii) must be made on or
prior to the Termination Date.
 
(iv)        If, at any time after the Effective Date, the Borrower issues
additional Funded Debt and any Borrowing Base Deficiency exists, then the
Borrower shall (a) use 100% of the Net Cash Proceeds from the issuance of such
Funded Debt to prepay the Borrowings in an aggregate principal amount equal to
such excess, and (b) if, as a result of an LC Exposure, any Borrowing Base
Deficiency remains after prepaying all of the Borrowings, deposit with the
Administrative Agent on behalf of the Lenders an amount equal to the lesser of
such LC Exposure and any remaining Net Cash Proceeds to be held as cash
collateral as provided in Section 2.08(j).  The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral as soon as practical, and
in any event no later than the Business Day after it or any Subsidiary receives
such Net Cash Proceeds as a result of such issuance of Funded Debt.
 
(v)         Each prepayment of Borrowings pursuant to this Section 3.04(c) shall
be applied, first, ratably to any ABR Borrowings then outstanding, and, second,
to any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
 
(vi)        Each prepayment of Borrowings pursuant to this Section 3.04(c) shall
be applied ratably to the Loans included in the prepaid Borrowings.  Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.
 
42
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(d)         No Premium or Penalty.  Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
 
Section 3.05         Fees.
 
(a)         Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender (subject to Section 4.04(c)(i)) a
commitment fee, which shall accrue at a rate per annum equal to 0.50% on the
average daily amount of the unused amount of the Commitment of such Lender
during the period from and including the date of this Agreement to but excluding
the Termination Date.  Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the
Termination Date, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would cause interest on the Notes or on other
Indebtedness hereunder to exceed the Highest Lawful Rate, in which case such
commitment fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b)         Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender (subject to Section
4.04(c)(iii)) a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to each Issuing Bank a fronting fee equal to 0.50% per annum on
the face amount of each Letter of Credit issued by such Issuing Bank hereunder,
provided that in no event shall such fee be less than $500 and (iii) to each
Issuing Bank, for its own account, its standard fees with respect to the
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or processing of drawings thereunder.  Participation fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the date of this Agreement and fronting
fees with respect to any Letter of Credit shall be payable at the time of
issuance of such Letter of Credit; provided that all such fees shall be payable
on the Termination Date and any such fees accruing after the Termination Date
shall be payable on demand.  Any other fees payable to an Issuing Bank pursuant
to this Section 3.05(b) shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case such fees shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(c)         Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
 
43
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs.
 
Section 4.01         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
 
(a)         Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 1:00 p.m., Houston time, on
the date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim (except for Taxes, if any, pursuant to
Section 5.03(a), provided that the Borrower has complied with all of the
requirements of such Section to the extent applicable).  Fees, once paid, shall
be fully earned and shall not be refundable under any circumstances, absent
manifest error.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars.
 
(b)         Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
 
(c)         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery,
 
44
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
without interest, and (ii) the provisions of this Section 4.01(c) shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
Participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
Section 4.02         Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or such Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
Section 4.03         Certain Deductions by the Administrative Agent.  If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.08(d), Section 2.08(e), Section 4.01(c) or Section
4.02 then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
Section 4.04         Payments and Deductions to a Defaulting Lender.
 
(a)         If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(b), Section 2.08(d), Section 2.08(e) or Section 4.02
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid in cash.
 
(b)         If a Defaulting Lender (or a Lender who would be a Defaulting Lender
but for the expiration of the relevant grace period) as a result of the exercise
of a set-off shall have received a payment in respect of its Revolving Credit
Exposure which results in its Revolving Credit Exposure being less than its
Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as all
 
45
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
amounts due and owing to the Lenders have been equalized in accordance with each
Lender’s respective pro rata share of the Indebtedness.  Further, if at any time
prior to the acceleration or maturity of the Loans, the Administrative Agent
shall receive any payment in respect of principal of a Loan or a reimbursement
of an LC Disbursement while one or more Defaulting Lenders shall be party to
this Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding.  After acceleration or maturity of the Loans,
subject to the first sentence of this Section 4.04(b), all principal will be
paid ratably as provided in Section 10.02(c).
 
(c)         Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
 
(i)           Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.05.
 
(ii)          The Commitment, the Maximum Credit Amount, the outstanding
principal balance of the Loans and participation interests in Letters of Credit
of such Defaulting Lender shall not be included in determining whether all
Lenders, the Majority Lenders, the Majority Tier I Lenders, the Super-Majority
Lenders or the Super-Majority Tier I Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
12.02), provided that any waiver, amendment or modification requiring the
consent of each affected Lender and which affects such Defaulting Lender, shall
require the consent of such Defaulting Lender; and provided further that no
Defaulting Lender shall participate in any redetermination or affirmation of the
Borrowing Base, but the Commitments (i.e., the Applicable Percentage of the
Borrowing Base of a Defaulting Lender) may not be increased without the consent
of such Defaulting Lender.
 
(iii)         If any LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:
 
(A)        all or any part of such LC Exposure shall automatically be
reallocated (effective as of the date such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (1) the sum of all Non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all Non-Defaulting Lenders’ Commitments and (2) the
conditions set forth in Section 6.02 are satisfied at such time;
 
(B)         if the reallocation described in clause (A) above cannot, or can
only partially, be effected, then the Borrower shall within three Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (A) above) in accordance with the procedures set forth in Section
2.08(e) for so long as such LC Exposure is outstanding;
 
46
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(C)         if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 4.04 then the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
3.05(b) with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;
 
(D)        if the LC Exposure of the Non-Defaulting Lenders is reallocated
pursuant to Section 4.04(c), then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Percentages after giving effect to such
reallocation; or
 
(E)         if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 4.04(c)(iii), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 3.05(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until such
LC Exposure is cash collateralized and/or reallocated.
 
(d)           So long as any Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 4.04(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with Section
4.04(c)(iii)(A) (and Defaulting Lenders shall not participate therein).
 
(e)           In the event that the Administrative Agent, the Borrower and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposures
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
or participations in Letters of Credit of the other Lenders as the
Administrative shall determine may be necessary in order for such Lender to hold
such Loans in accordance with its Applicable Percentage.
 
ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality
 
Section 5.01         Increased Costs.
 
(a)         Eurodollar Changes in Law.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve (including marginal,
special, emergency or supplemental reserves), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender for Eurocurrency liabilities under Regulation D of the
Board (as the same may be amended, supplemented or replaced from time to time)
or otherwise; or
 
47
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(ii)         impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
 
(b)         Capital Requirements.  If any Lender or any Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital liquidity or on the capital liquidity of such Lender’s or such Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
 
(c)         Certificates.  A certificate of a Lender or any Issuing Bank setting
forth in reasonable detail the basis of its request and the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in Section 5.01(a) or (b) shall be delivered to
the Borrower and shall be conclusive absent manifest error.  The Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 30 days after receipt thereof.
 
(d)         Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or any Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
such Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or any Issuing Bank
pursuant to this Section 5.01 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.  No Lender or Issuing Bank may make any demand
pursuant to this Section 5.01 more than 180 days after the Termination Date.
 
Section 5.02         Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an
 
48
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
ABR Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.
 
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefor, upon request of the Borrower, shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
Section 5.03         Taxes.
 
(a)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Taxes; provided that if the
Borrower or any Guarantor shall be required by applicable law to deduct any
Taxes from such payments, then (i) in the case of Indemnified Taxes or Other
Taxes, the sum payable shall be increased as necessary so that after making all
required deductions of Indemnified Taxes or Other Taxes (including deductions
applicable to additional sums payable under this Section 5.03(a)), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or such Guarantor shall make all deductions required by
applicable law and (iii) the Borrower or such Guarantor shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)         Payment of Other Taxes by the Borrower.  The Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
(c)         Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.03) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate of the Administrative Agent, a
 
49
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Lender or an Issuing Bank as to the basis of such Indemnified Taxes or Other
Taxes and the amount of such payment or liability under this Section 5.03 shall
be delivered to the Borrower and shall be conclusive absent manifest error.
 
(d)         Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e)          Foreign Lenders.
 
(i)           Each Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
(ii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by section 1471(b)(3)(C)(i) of the Code)
and such additional documentation and information reasonably requested by the
Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 5.03(e)(ii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
 
(f)          If the Administrative Agent or any Lender determines in its sole
discretion that it has received a refund of any Indemnified Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.03, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all
 
50
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
reasonable out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund) within ten (10) Business Days of such
determination; provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Administrative Agent or such Lender in the event
such Administrative Agent or such Lender is required to repay such refund to
such Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
 
Section 5.04         Designation of Different Lending Office; Replacement of
Lenders.
 
(a)         Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
 
(b)         Replacement of Lenders.  If (i) any Lender requests compensation
under Section 5.01, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, (iii) any Lender asserts an illegality under Section
5.05, (iv) any Lender becomes a Defaulting Lender, (v) any Lender does not
consent to any proposed increase in or reaffirmation of the Borrowing Base, (vi)
in connection with any consent to or approval of any proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender or the consent of each Lender affected thereby, the consent of
the Super-Majority Lenders shall have been obtained but any Lender has not so
consented to or approved such proposed amendment, waiver, consent or release, or
(vii) in connection with any consent to or approval of any proposed amendment,
waiver, consent or release with respect to any Loan Document that requires the
consent of the Super-Majority Lenders, the consent of the Majority Lenders shall
have been obtained but any Lender has not so consented to or approved such
proposed amendment, waiver, consent or release, then in any such case, the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04), all its interests, rights and obligations under this Agreement
to an assignee or assignees that shall
 
51
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
assume such obligations (which assignee may be another Lender, if such Lender
accepts such assignment); provided that (A) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (C) in the case of any such assignment resulting from a claim
for compensation under Section 5.01, for payments required to be made pursuant
to Section 5.03 or an illegality under Section 5.05, such assignment will result
in a reduction in such compensation or payments or avoid the illegality.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender hereby agrees to make such assignment and
delegations required under this Section 5.04(b).
 
Section 5.05         Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the last day of the then current Interest Period for
such Affected Loans) and, to the extent that Affected Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its ABR
Loans.
 
ARTICLE VI
Conditions Precedent
 
Section 6.01         Effective Date.  The obligations of the Lenders to make
Loans and of any Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):
 
(a)         The Arrangers, the Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
 
(b)         The Administrative Agent shall have received a certificate of the
Borrower and of each Guarantor setting forth (i) resolutions of the Managers,
board of directors or other managing body with respect to the authorization of
the Borrower or such Guarantor to execute and deliver the Loan Documents to
which it is a party and to enter into the Transactions, (ii) the individuals (A)
who are authorized to sign the Loan Documents to which the Borrower or such
 
52
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Guarantor is a party and (B) who will, until replaced by another individual duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the other Loan Documents to which it is a party, (iii)
specimen signatures of such authorized individuals, and (iv) the articles or
certificate of incorporation or formation and bylaws, operating agreement or
partnership agreement, as applicable, of the Borrower and each Guarantor, in
each case, certified as being true and complete.  The Administrative Agent and
the Lenders may conclusively rely on such certificate until the Administrative
Agent receives notice in writing from the Borrower to the contrary.
 
(c)         The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.
 
(d)         The Administrative Agent shall have received a compliance
certificate which shall be substantially in the form of Exhibit B, duly and
properly executed by a Responsible Officer and dated as of the Effective Date.
 
(e)         The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.
 
(f)          To the extent requested by a Lender, the Administrative Agent shall
have received duly executed Notes payable to each such Lender in a principal
amount equal to its Maximum Credit Amount dated as of the date hereof.
 
(g)         The Administrative Agent shall have received from each party thereto
duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Guaranty
Agreement and the other Security Instruments described on Exhibit C.  In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall
 
(i)           be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Excepted Liens identified in clauses
(a) to (d) and (f) of the definition thereof, but subject to the proviso at the
end of such definition) on at least 80% of the total value of the Oil and Gas
Properties evaluated in the Initial Reserve Report.
 
(ii)          have received certificates, together with undated, blank stock
powers for each such certificate, representing all of the issued and outstanding
Equity Interests of each of the Guarantors, to the extent such Equity Interests
are certificated.
 
(h)         The Administrative Agent shall have received an opinion of Baker
Botts L.L.P., special counsel to the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, as to such customary matters regarding
the Transactions as the Administrative Agent may reasonably request.
 
53
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(i)          The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.12.
 
(j)          The Administrative Agent shall have received a certificate of a
Responsible Officer certifying that the Borrower has received all consents and
approvals required by Section 7.03.
 
(k)         The Administrative Agent shall have received the financial
statements referred to in Section 7.04(a) and the Initial Reserve Report
accompanied by a Reserve Report Certificate.
 
(l)          The Administrative Agent shall have received appropriate UCC search
certificates from the jurisdiction of organization of the Borrower and each
Guarantor reflecting no prior Liens encumbering the Properties of the Borrower
and the Guarantors other than those being assigned or released on or prior to
the Effective Date or Liens permitted by Section 9.03.
 
(m)        The Administrative Agent shall have received such information as the
Administrative Agent may reasonably require, all of which shall be reasonably
satisfactory to the Administrative Agent in form and substance, on the title to
not less than 80% of the Oil and Gas Properties evaluated in the Initial Reserve
Report.
 
(n)         The Administrative Agent shall have received such other documents as
the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 2:00 p.m., Houston time, on May 6,
2011 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
 
Section 6.02         Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including the initial funding), and of
each Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
 
(a)         At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
(b)         At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Material Adverse Effect shall have occurred.
 
54
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(c)         The representations and warranties of the Borrower and the
Guarantors, set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (except for those which have a
materiality qualifier, which shall be true and correct as so qualified) on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects (except for those which have a materiality qualifier, which
shall be true and correct as so qualified) as of such specified earlier date.
 
(d)         The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.
 
Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in this Section 6.02.
 
ARTICLE VII
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
Section 7.01        Organization; Powers.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in or has
applied to qualify to do business in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.
 
Section 7.02        Authority; Enforceability.  The Transactions are within the
Borrower’s and each Guarantor’s corporate or limited liability powers and have
been duly authorized by all necessary corporate or limited liability and, if
required, member action (including, without limitation, any action required to
be taken by any class of directors of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions).  When executed and delivered, each Loan Document to which the
Borrower and any Guarantor is a party will have been duly executed and delivered
by the Borrower and such Guarantor and will constitute a legal, valid and
binding obligation of the Borrower and such Guarantor, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
55
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Section 7.03        Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including the
members or any class of directors of the Borrower or any other Person, whether
interested or disinterested), nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of any Loan
Document or the consummation of the Transactions contemplated thereby, except
(i) such as have been obtained or made and are in full force and effect,  (ii)
the filings and recordings necessary to perfect the Liens created hereby and by
the Security Instruments, (iii) those third party approvals or consents which,
if not made or obtained, would not cause a Default hereunder or could not
reasonably be expected to have a Material Adverse Effect and (iv) the filing of
any required documents with the SEC, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority
(except for such violations that would not reasonably be expected to have a
Material Adverse Effect), (c) will not violate or result in a default under any
indenture, agreement or other instrument evidencing Material Indebtedness
binding upon the Borrower or any Guarantor or their Properties, or give rise to
a right thereunder to require any payment to be made by the Borrower or such
Subsidiary and (d) will not result in the creation or imposition of any Lien on
any Property of the Borrower or any of its Subsidiaries (other than the Liens
created by the Loan Documents).
 
Section 7.04         Financial Position; No Material Adverse Effect.
 
(a)         The Borrower has heretofore furnished to the Lenders the audited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of December 31, 2010, and related audited consolidated statements of income,
cash flows and changes in members’ equity for the fiscal year ending December
31, 2010.  The financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its Consolidated Subsidiaries as of such date and for such period in
accordance with GAAP.
 
(b)         Since December 31, 2010, there has been no event, development or
circumstance that has had a Material Adverse Effect.
 
(c)         As of the Effective Date, neither the Borrower nor any Guarantor has
any material Debt (including Disqualified Capital Stock), or any material
contingent liabilities, material off-balance sheet liabilities or partnerships,
material liabilities for Taxes, material unusual forward or long-term
commitments or material unrealized or anticipated losses from any unfavorable
commitments, except (i) the Indebtedness, (ii) as referred to or reflected or
provided for in the Financial Statements or (iii) as disclosed to the
Administrative Agent prior to the date hereof.
 
Section 7.05         Litigation.  Except as set forth on Schedule 7.05 there are
no actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any of its
Subsidiaries (a) not fully covered by insurance (except for normal deductibles)
as to which there is a reasonable possibility of an adverse determination that,
if
 
56
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (b) that involve any Loan
Document.  Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or would reasonably be expected to result in, a
Material Adverse Effect.
 
Section 7.06         Environmental Matters.  Except for such matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect on the Borrower:
 
(a)         the Borrower and its Subsidiaries and each of their respective
Properties and operations thereon are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws;
 
(b)         the Borrower and its Subsidiaries have obtained all Environmental
Permits required for their respective operations and each of their Properties,
with all such Environmental Permits being currently in full force and effect,
and none of Borrower or its Subsidiaries has received any written notice or
otherwise has knowledge that any such existing Environmental Permit will be
revoked or that any application for any new Environmental Permit or renewal of
any existing Environmental Permit will be protested or denied;
 
(c)         there are no claims, demands, suits, orders, inquiries, or
proceedings concerning any violation of, or any liability (including as a
potentially responsible party) under, any applicable Environmental Laws that are
pending or, to the knowledge of the Borrower, threatened against the Borrower or
its Subsidiaries or any of their respective Properties or as a result of any
operations at the Properties;
 
(d)         none of the Properties contain or have contained any:  (i)
underground storage tanks; (ii) asbestos containing materials in a friable
condition or otherwise requiring abatement under Environmental Laws; or (iii)
landfills or dumps; (iv) hazardous waste management units as defined pursuant to
RCRA or any comparable state law; or (v) sites on or nominated for the National
Priority List promulgated pursuant to CERCLA or any similar state remedial
priority list promulgated or published pursuant to any comparable state law;
 
(e)         there is no Release or threatened Release, of Hazardous Materials
at, on, under or from any of Borrower’s or its Subsidiaries’ Properties, there
are no investigations, remediations, abatements, removals, or monitorings of
Hazardous Materials required under applicable Environmental Laws at such
Properties and, to the knowledge of the Borrower, none of such Properties are
adversely affected by any Release or threatened Release of a Hazardous Material
originating or emanating from any other real property,
 
(f)          neither the Borrower nor its Subsidiaries has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Borrower’s
 
57
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
or its Subsidiaries’ Properties and there are no conditions or circumstances
that would reasonably be expected to result in the receipt of such written
notice.
 
(g)         there has been no exposure of any Person or property to any
Hazardous Materials as a result of or in connection with the operations and
businesses of any of the Borrower’s or its Subsidiaries’ Properties that would
reasonably be expected to form the basis for a material claim for damages or
compensation and, to the knowledge of the Borrower, there are no conditions or
circumstances that would reasonably be expected to result in the receipt of
notice regarding such exposure; and
 
(h)         the Borrower and its Subsidiaries have made available to Lenders
copies of all material environmental site assessment reports and other material
documents relating to any alleged non-compliance with or liability under
Environmental Laws that are in any of the Borrower’s or its Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon.
 
Section 7.07         Compliance with the Laws and Agreements; No Defaults.
 
(a)         Each of the Borrower and its Subsidiaries is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
(b)         No Default has occurred and is continuing.
 
Section 7.08         Investment Company Act.  Neither the Borrower nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.
 
Section 7.09         Taxes.  Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns (including extensions) and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of Taxes and other governmental charges are, in the reasonable opinion
of the Borrower, adequate.  No Tax Lien (other than an Excepted Lien) has been
filed and, to the knowledge of the Borrower, no claim is being asserted with
respect to any such Tax or other such governmental charge.
 
Section 7.10         ERISA.  Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:
 
58
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(a)         The Borrower, its Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan, if any.
 
(b)         Each Plan, if any, is, and has been, maintained in substantial
compliance with ERISA and, where applicable, the Code.
 
(c)         No ERISA Event with respect to any Plan has occurred or is expected
by the Borrower, any of its Subsidiaries or any ERISA Affiliate to be incurred
with respect to any Plan.
 
(d)         No accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan.
 
(e)         Neither the Borrower, its Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any
Multiemployer Plan.
 
(f)          Neither the Borrower, its Subsidiaries nor any ERISA Affiliate is
required to provide security under section 401(a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.
 
(g)         Neither the Borrower, its Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by the
Borrower, a Subsidiary or any ERISA Affiliate in its sole discretion without any
material liability.
 
Section 7.11         Disclosure; No Material Misstatements.  None of the
reports, financial statements, certificates or other written information (other
than Reserve Reports and any information delivered in connection therewith)
furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender pursuant to this Agreement or any other Loan
Document or delivered by the Borrower or any Subsidiary to the Administrative
Agent or any Lender hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading on the date when furnished; provided that with
respect to financial estimates, projected or forecasted financial information
and other forward-looking information, the Borrower represents and warrants only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time of preparation; it being understood that (a) such
projections and forecasts, as to future events, are not to be viewed as facts,
that actual results during the period(s) covered by any such projections or
forecasts may differ significantly from the projected or forecasted results and
that such differences may be material and that such projections and forecasts
are not a guarantee of financial performance, and (b) no representation is made
with respect to information of a general economic or general industry
nature.  There are no statements or conclusions in any Reserve Report or in any
information delivered in connection therewith which are based upon or include
 
59
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
materially misleading information of a material fact or fail to take into
account material information regarding the material matters reported therein, it
being understood that projections concerning volumes attributable to the Oil and
Gas Properties of the Borrower and its Subsidiaries and production and cost
estimates contained in each Reserve Report and in other information delivered in
connection therewith are necessarily based upon professional opinions, estimates
and projections and that no warranty is made with respect to such opinions,
estimates and projections.
 
Section 7.12         Insurance.  The Borrower has, and has caused all of its
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Borrower and its
Subsidiaries.  The Administrative Agent and the Lenders have been named as
additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee with respect to property loss
insurance.
 
Section 7.13         Restriction on Liens.  Except as permitted by Section 9.14,
neither the Borrower nor any of its Subsidiaries is a party to any material
agreement or arrangement or is subject to any order, judgment, writ or decree,
which either prohibits or purports to prohibit it from granting Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness.
 
Section 7.14         Subsidiaries.  Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), and which disclosure shall be a supplement to Schedule
7.14, the Borrower has no Subsidiaries or foreign operations.
 
Section 7.15         Location of Business and Offices.  The Borrower’s
jurisdiction of organization is Delaware; the name of the Borrower as listed in
the public records of its jurisdiction of organization is Linn Energy, LLC, and
the organizational identification number of the Borrower in its jurisdiction of
organization is 3951040 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(k) in accordance with Section
12.01).  The Borrower’s principal place of business and chief executive offices
are located at the address specified in Section 12.01 (or as set forth in a
notice delivered pursuant to Section 8.01(k) and Section 12.01(c)).  Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01(k)).
 
Section 7.16         Properties; Titles, Etc.
 
(a)         Each of the Borrower and its Subsidiaries has good and defensible
title to its Oil and Gas Properties evaluated in the most recently delivered
Reserve Report (other than
 
60
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
those disposed of in compliance with Section 9.11 since delivery of such Reserve
Report and those title defects disclosed in writing to the Administrative Agent)
and good title to all its personal Properties, in each case, free and clear of
all Liens except Liens permitted by Section 9.03.  After giving full effect to
the Excepted Liens, the Borrower or any of its Subsidiaries specified as the
owner owns the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report, and the
ownership of such Properties shall not in any material respect obligate the
Borrower or any of its Subsidiaries to bear the costs and expenses relating to
the maintenance, development and operations of each such Property in an amount
in excess of the working interest of each Property set forth in the most
recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Borrower’s or any of its Subsidiaries’ net revenue
interest in such Property.
 
(b)         All material leases and agreements necessary for the conduct of the
business of the Borrower and its Subsidiaries are valid and subsisting, in full
force and effect, except to the extent any failure to be valid and subsisting
and in full force and effect could not reasonably be expected to have a Material
Adverse Effect, and there exists no default or event or circumstance which with
the giving of notice or the passage of time or both would give rise to a default
under any such lease or agreement, which could reasonably be expected to have a
Material Adverse Effect.
 
(c)         The rights and Properties presently owned, leased or licensed by the
Borrower and its Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties reasonably necessary to permit
the Borrower and its Subsidiaries to conduct their business, except to the
extent any failure to satisfy the foregoing could not reasonably be expected to
have a Material Adverse Effect.
 
(d)         All of the Properties of the Borrower and its Subsidiaries (other
than the Oil and Gas Properties, which are addressed in Section 7.17) which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards,
except to the extent any failure to satisfy the foregoing could not reasonably
be expected to have a Material Adverse Effect.
 
(e)         The Borrower and each of its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.
 
61
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Section 7.17         Maintenance of Properties.  Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties.  Specifically in connection with the foregoing, except
as could not reasonably be expected to have a Material Adverse Effect, (a) no
Oil and Gas Property is subject to having allowable production reduced below the
full and regular allowable (including the maximum permissible tolerance) because
of any overproduction (whether or not the same was permissible at the time) and
(b) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by Governmental Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties).  All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by the Borrower or any of its Subsidiaries that are
necessary to conduct normal operations are being maintained in a state adequate
to conduct normal operations, and with respect to such of the foregoing which
are operated by the Borrower or any of its Subsidiaries, in a manner consistent
with the Borrower’s or its Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.17 could not
reasonably be expect to have a Material Adverse Effect).
 
Section 7.18         Gas Imbalances, Prepayments.  As of the date hereof, except
as set forth on Schedule 7.18 or on the most recent Reserve Report Certificate,
on a net basis there are no gas imbalances, take or pay or other prepayments
which would require the Borrower or any of its Subsidiaries to deliver, in the
aggregate, two percent (2%) or more of the monthly production from Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.
 
Section 7.19         Marketing of Production.  As of the date of delivery of
each Reserve Report Certificate, except for contracts listed and in effect on
the date hereof on Schedule 7.19, and thereafter either disclosed in writing to
the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
or its Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity), no material agreements exist which are not
cancelable on sixty (60) days notice or less without penalty or detriment for
the sale of production from the Borrower’s or its Subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that (a)
pertain to the sale of production at a fixed price and (b) have a maturity or
expiry date of more than six (6) months from the date of delivery of such
Reserve Report.
 
Section 7.20         Swap Agreements.  Schedule 7.20, as of the date hereof, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 8.01(d) (as of
 
62
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
the relevant period end), sets forth, a true and complete list of all Swap
Agreements of the Borrower and each of its Subsidiaries, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net marked-to-market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.
 
Section 7.21        Use of Loans and Letters of Credit.  The proceeds of the
Loans and the Letters of Credit shall be used (a) to provide working capital,
(b) to amend and restate existing indebtedness (including the Existing Credit
Agreement), (c) for the acquisition, exploration and development of oil and gas
properties, (d) for the issuance of Letters of Credit, and (e) for other general
corporate purposes, including Restricted Payments.  The Borrower and its
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board).  No part of the proceeds of
any Loan or Letter of Credit will be used for the purchase of margin
stock.  After application of the proceeds of each Loan or Letter of Credit, not
more than 25 percent of the value of the assets (either of the Borrower only or
of the Borrower and its Subsidiaries on a consolidated basis) will be “margin
stock.”
 
Section 7.22        Solvency.  Immediately after giving effect to the
Transactions, (a) the aggregate assets (after giving effect to amounts that
could reasonably be received by reason of indemnity, offset, insurance or any
similar arrangement), at a fair valuation, of the Borrower and the Guarantors,
taken as a whole, will exceed the aggregate Debt of the Borrower and the
Guarantors on a consolidated basis, as such Debt becomes absolute and matures,
(b) neither the Borrower nor any Guarantor will have incurred, intended to
incur, or  believes that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by it
and the amounts to be payable on or in respect of its liabilities, and giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement) as such Debt becomes absolute and
matures and (c) neither the Borrower nor any Guarantor  will have (and will have
no reason to believe that it will have thereafter) unreasonably small capital
for the conduct of its business.
 
ARTICLE VIII
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made as of the time of determination) and all Letters of Credit
shall have expired, terminated or have been cash collateralized (or as to which
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
shall have been made) and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:
 
Section 8.01         Financial Statements; Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
63
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(a)         Annual Financial Statements.  As soon as available, but in any event
not later than 90 days after the end of each fiscal year of the Borrower, the
Borrower’s audited consolidated balance sheet and related statements of
operations, members’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by KPMG, LLP or independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.
 
(b)         Quarterly Financial Statements.  As soon as available, but in any
event not later than 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, members’ equity and cash flows as of the end
of and for such quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial position and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.
 
(c)         Certificate of Financial Officer -- Compliance.  Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit B hereto
(i) certifying as to whether a Default has occurred and is continuing as of the
date of such certificate and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the Effective Date
which materially changes the calculation of any covenant or affects compliance
with the terms of this Agreement and, if applicable, specifying the effect of
such change on the financial statements accompanying such certificate.
 
(d)         Swap Agreements.  Concurrently with any delivery of financial
statements under Section 8.01(a) and Section 8.01(b), a true and complete list
of all Swap Agreements, as of the last Business Day of such fiscal quarter or
fiscal year, of the Borrower and each of its Subsidiaries, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 7.20, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement and a confidential report reflecting its projected
production for each calendar year for which it has established hedge positions
under Section 9.16(a)(i).  In addition, the Borrower shall deliver the items
required pursuant to Section 9.16(c) in connection with any Acquisition Swap
Agreements.
 
(e)         Certificate of Insurer – Insurance Coverage.  Concurrently with the
renewal of each insurance policy maintained by the Borrower and its Subsidiaries
required by Section
 
64
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
8.06, a certificate of such insurance coverage from the insurer providing such
insurance in form and substance satisfactory to the Administrative Agent, and,
if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.
 
(f)          SEC and Other Filings.  Promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Subsidiary with the SEC, or with any
national securities exchange, provided, however, that the Borrower shall be
deemed to have furnished the information required by this Section 8.01(f) if it
shall have timely made the same available on “EDGAR” and/or on its home page on
the worldwide web (at the date of this Agreement located at
http://www.linnenergy.com); provided further, however, that if any Lender is
unable to access EDGAR or the Borrower’s home page on the worldwide web, the
Borrower agrees to provide such Lender with paper copies of the information
required to be furnished pursuant to this Section 8.01(f) promptly following
notice from the Administrative Agent that such Lender has requested the
same.  Information required to be delivered pursuant to this Section 8.01(f)
shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on “EDGAR” or the Borrower’s website or another website identified in
such notice and accessible by the Administrative Agent without charge (and the
Borrower hereby agrees to provide such notice).
 
(g)         Notices Under Material Instruments.  Promptly after receipt, a copy
of any notice of default received from any holder or holders of any Material
Indebtedness (other than the Indebtedness) or any trustee or agent on its or
their behalf, to the extent such notice has not otherwise been delivered to the
Administrative Agent hereunder.
 
(h)         Lists of Purchasers.  Concurrently with the delivery of each
December 31 Reserve Report to the Administrative Agent pursuant to Section
8.11(a), a list of Persons purchasing Hydrocarbons from the Borrower and its
Subsidiaries reasonably expected to account for at least 80% of the revenues
resulting from the sale of Hydrocarbons produced from the Mortgaged Properties
in the quarter following the “as of” date of such Reserve Report.
 
(i)          Notice of Sales of Oil and Gas Properties.  In the event the
Borrower or any of its Subsidiaries intends to sell, transfer, assign or
otherwise dispose of any Oil or Gas Properties included in the most recently
delivered Reserve Report (or any Equity Interests in any Subsidiary owning
interests in such Oil and Gas Properties) during any period between two
successive Scheduled Redetermination Dates having a fair market value,
individually or in the aggregate, in excess of $50,000,000, prior written notice
of such disposition, the price thereof, the anticipated date of closing, and any
other details thereof reasonably requested by the Administrative Agent or any
Lender.
 
(j)          Notice of Casualty Events.  Prompt written notice, and in any event
within three Business Days, of the occurrence of any Casualty Event in excess of
$50,000,000 or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event in excess of $50,000,000.
 
65
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(k)         Information Regarding Borrower and Guarantors.  Prompt written
notice of (and in any event within ten (10) days after) any change (i) in the
Borrower’s or any Guarantor’s corporate name or in any trade name used to
identify such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Borrower’s or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure, (iv) in the Borrower’s or any
Guarantor’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in the
Borrower or any Guarantor’s federal taxpayer identification number, if any.
 
(l)          Production Report and Lease Operating Statements.  Within 45 days
after the end of each fiscal quarter, a report setting forth, for each calendar
month during the then-current fiscal year to date, the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.
 
(m)        Notices of Certain Changes.  Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organic document of the
Borrower or any of its Subsidiaries which materially impacts this Agreement or
any other Loan Document.
 
(n)         EDGAR Postings.  In lieu of delivery of paper counterparts of
financial statements or other information required to be delivered to the
Administrative Agent and each Lender pursuant to this Section 8.01, to the
extent such financial statements or other information has been published on
EDGAR, Borrower may send to the Administrative Agent and each Lender notice that
such financial statements or other information is available on EDGAR and
delivery of such notice shall satisfy the Borrower’s requirements under this
Section 8.01 to deliver to the Administrative Agent and each Lender paper
counterparts of such financial statements and other information.
 
(o)         Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries (including,
without limitation, any Plan and any reports or other information required to be
filed under ERISA), or compliance with the terms of this Agreement or any other
Loan Document, as the Administrative Agent or any Lender may reasonably request.
 
Section 8.02         Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender, promptly after the Borrower obtains
knowledge thereof, written notice of the following:
 
(a)         the occurrence of any Default;
 
66
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(b)         (i) the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against the Borrower or any Subsidiary not
previously disclosed in writing to the Administrative Agent as to which there is
a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
and (ii) any material adverse development in any action, suit, proceeding,
investigation or arbitration by or before any arbitrator or Governmental
Authority against the Borrower or any Subsidiary (whether or not previously
disclosed to the Lenders) that, in the case of either (i) or (ii) above, if
adversely determined, could reasonably be expected to result in liability in
excess of $50,000,000;
 
(c)         the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000; and
 
(d)         any other development that has had a Material Adverse Effect.
 
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 8.03         Existence; Conduct of Business.  The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which any of its Oil and Gas
Properties is located or the ownership of its Properties requires such
qualification, except where the failure to so satisfy the foregoing requirements
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10 or any transaction permitted under
Section 9.11.
 
Section 8.04         Payment of Taxes.  The Borrower will, and will cause each
of its Subsidiaries to, pay or discharge its Tax liabilities before the same
shall become delinquent except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, and the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to pay or discharge the same could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 8.05         Operation and Maintenance of Properties.  The Borrower
will, and will cause each of its Subsidiaries to:
 
(a)         operate its Oil and Gas Properties and other material Properties or
cause such Oil and Gas Properties and other material Properties to be operated
in a careful and efficient manner in accordance with the practices of the
industry and in compliance with all applicable contracts and agreements and in
compliance with all Governmental Requirements, including, without limitation,
applicable proration requirements and Environmental Laws, and all
 
67
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
applicable laws, rules and regulations of every other Governmental Authority
from time to time constituted to regulate the development and operation of its
Oil and Gas Properties and the production and sale of Hydrocarbons and other
minerals therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
 
(b)         except to the extent disposed of pursuant to a transaction permitted
by this Agreement, keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.
 
(c)         promptly pay and discharge, or make reasonable and customary efforts
to cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its material Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder except, in each case, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
(d)         promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards and in all material
respects, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other Properties except, in each case, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
(e)         to the extent neither the Borrower nor one of its Subsidiaries is
the operator of any of its Oil and Gas Property, the Borrower shall use
reasonable efforts to cause the operator to comply with this Section 8.05.
 
Section 8.06        Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.  The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name or otherwise include the
Administrative Agent and the Lenders as “additional insureds” and provide that
the insurer will endeavor to give at least 30 days prior notice of any
cancellation thereof to the Administrative Agent.
 
Section 8.07        Books and Records; Inspection Rights.  The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in accordance with GAAP.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
 
68
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Section 8.08        Compliance with Laws.  The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to them or their Property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 8.09         Environmental Matters.
 
(a)         The Borrower shall at its sole expense (including such contribution
from third parties as may be available):  (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
dispose of or otherwise release, and shall cause each Subsidiary not to dispose
of or otherwise release, any oil, oil and gas waste, hazardous substance, or
solid waste on, under, about or from any of the Borrower’s or its Subsidiaries’
Properties or any other Property to the extent caused by the Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such reasonable policies of environmental audit and compliance as may
be reasonably necessary to continuously determine and assure that the Borrower’s
and its Subsidiaries’ obligations under this Section 8.09(a) are timely and
fully satisfied, which failure to establish and implement could reasonably be
expected to have a Material Adverse Effect.
 
(b)         The Borrower will promptly, but in any event within five (5)
Business Days thereof, notify the Administrative Agent and the Lenders in
writing of any threatened action, investigation or inquiry by any Governmental
Authority or any threatened demand or lawsuit by any landowner or other third
party against the Borrower or its Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws (excluding
routine testing and corrective action) if the Borrower reasonably anticipates
that such action will result in liability (whether individually or in the
aggregate) in excess of $50,000,000, not fully covered by insurance, subject to
normal deductibles.
 
69
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(c)         The Borrower will, and will cause each Subsidiary to, provide such
environmental audits, studies and tests as may be reasonably requested by the
Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise reasonably required to be
obtained by the Administrative Agent or the Lenders by any Governmental
Authority), in connection with any future acquisitions of material Oil and Gas
Properties or other material Properties.
 
Section 8.10         Further Assurances.
 
(a)         The Borrower at its sole expense will, and will cause each of its
Subsidiaries to, promptly execute and deliver to the Administrative Agent all
such other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects (in regards to errors and
mistakes), or accomplish the conditions precedent, covenants and agreements of
the Borrower or any of its Subsidiaries, as the case may be, in the Loan
Documents, including the Notes, or to further evidence and more fully describe
the collateral intended as security for the Indebtedness, or to correct any
mistakes in this Agreement or the Security Instruments or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate in
connection therewith.
 
(b)         The Borrower hereby authorizes the Administrative Agent to file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Mortgaged Property without the signature of the
Borrower or any other Guarantor where permitted by law.  A carbon, photographic
or other reproduction of the Security Instruments or any financing statement
covering the Mortgaged Property or any part thereof shall be sufficient as a
financing statement where permitted by law.  The Administrative Agent will
promptly send the Borrower any financing or continuation statements it files
without the signature of the Borrower or any other Guarantor and the
Administrative Agent will promptly send the Borrower the filing or recordation
information with respect thereto.
 
Section 8.11         Reserve Reports.
 
(a)         On or before March 1st and September 1st of each year, the Borrower
shall furnish to the Administrative Agent and the Lenders a Reserve Report as of
the immediately preceding December 31 or June 30, as applicable.  The Reserve
Report as of December 31 of each year shall be prepared by one or more petroleum
engineers reasonably acceptable to the Administrative Agent and the June 30
Reserve Report of each year shall be prepared by or under the supervision of the
chief engineer of the Borrower who shall certify such Reserve Report to be true
and accurate in all material respects and to have been prepared, except as
otherwise specified therein, in accordance with the procedures used in the
immediately preceding December 31 Reserve Report.
 
(b)         In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and
 
70
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
accurate in all material respects and to have been prepared, except as otherwise
specified therein, in accordance with the procedures used in the immediately
preceding December 31 Reserve Report.  For any Interim Redetermination requested
by the Administrative Agent or the Borrower pursuant to Section 2.07(b), the
Borrower shall provide such Reserve Report with an “as of” date as required by
the Administrative Agent as soon as possible, but in any event no later than
thirty (30) days following the receipt of such request.
 
(c)         With the delivery of each Reserve Report, the Borrower shall provide
to the Administrative Agent and the Lenders a certificate from a Responsible
Officer, in substantially the form of Exhibit G hereto (the “Reserve Report
Certificate”), certifying that in all material respects:  (i) the information
provided by the Borrower in connection with the preparation of such Reserve
Report and any other information delivered in connection therewith by the
Borrower is true and correct, and any projections based upon such information
have been prepared in good faith based upon assumptions believed by the Borrower
to be reasonable, subject to uncertainties inherent in all projections, (ii) the
Borrower or its Subsidiaries owns good and defensible title to the Oil and Gas
Properties evaluated in such Reserve Report and such Properties are free of all
Liens except for Liens permitted by Section 9.03, (iii) except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take
or pay or other prepayments in excess of the volume specified in Section 7.18
with respect to the Oil and Gas Properties evaluated in such Reserve Report that
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
the Oil and Gas Properties evaluated in the immediately preceding Reserve Report
have been sold since the date of the last Borrowing Base determination except as
set forth on an exhibit to the certificate, which certificate shall list all of
its Oil and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report that the Borrower could reasonably be expected
to have been obligated to list on Schedule 7.19 had such agreement been in
effect on the date hereof and (vi) attached thereto is a schedule of the Oil and
Gas Properties evaluated by such Reserve Report that are Mortgaged Properties
and demonstrating the percentage of the present value that such Mortgaged
Properties represent.
 
Section 8.12         Title Information.
 
(a)         On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.11(a), to the extent
requested by the Administrative Agent, the Borrower will deliver title
information in form and substance reasonably acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, reasonably
satisfactory title information on such portion of Oil and Gas Properties
evaluated by such Reserve Report, not to exceed 80% of the total value thereof,
as may be reasonably requested by the Administrative Agent.
 
71
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(b)         If the Borrower has provided title information for additional
Properties under Section 8.12(a), the Borrower shall, within 60 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03, (ii) substitute acceptable Mortgaged Properties with
no title defects or exceptions (other than Liens which are permitted by Section
9.03) having an equivalent value or (iii) deliver title information in form and
substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on such portion of Oil and Gas Properties evaluated by such Reserve
Report, not to exceed 80% of the total value thereof, as may be reasonably
requested by the Administrative Agent.
 
(c)         If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information as required by Section 8.12(a) and Section 8.12(b), such default
shall not be a Default, but instead the Administrative Agent and/or the Majority
Lenders shall have the right to exercise the following remedy in their sole
discretion from time to time, and any failure to so exercise this remedy at any
time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Majority Lenders are not reasonably satisfied with title to any
Mortgaged Property after the 60-day period has elapsed, such unacceptable
Mortgaged Property shall not count towards the requirements of Section 8.12(a)
and Section 8.12(b), and the Administrative Agent may send a notice to the
Borrower and the Lenders that the then outstanding Borrowing Base shall be
reduced by an amount as determined by the Majority Lenders to cause the Borrower
to be in compliance with the requirement to provide acceptable title information
pursuant to Section 8.12(a) and Section 8.12(b).  This new Borrowing Base shall
become effective immediately after receipt of such notice.
 
Section 8.13         Additional Collateral; Additional Guarantors.
 
(a)         In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.11(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 80% of the total value of the Oil and
Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production.  In the event that the Mortgaged Properties do not
represent at least 80% of such total value, then the Borrower shall, and shall
cause its Subsidiaries to, grant, within ninety (90) days of the delivery of the
certificate contemplated by Section 8.11(c), to the Administrative Agent or its
designee as security for the Indebtedness a first-priority Lien interest
(subject to Liens permitted by Section 9.03 which may attach to Mortgaged
Property) on additional Oil and Gas Properties not already subject to a Lien of
the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 80% of such total value.  All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent or its designee and in
 
72
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.  In order to comply with the foregoing, if
any Subsidiary places a Lien on its Oil and Gas Properties and such Subsidiary
is not a Guarantor, then it shall become a Guarantor and comply with Section
8.13(b).
 
(b)         If (i) the Borrower determines that any Subsidiary is a Material
Domestic Subsidiary or (ii) any Domestic Subsidiary incurs or guarantees any
Debt for borrowed money in excess of $1,000,000 (other than intercompany Debt or
Debt permitted under Section 9.02(e)) and in either case, such Subsidiary is not
already a Guarantor, then the Borrower shall promptly cause such Subsidiary to
guarantee the Indebtedness pursuant to the Guaranty Agreement.  In connection
with any such guaranty, the Borrower shall, or shall cause such Subsidiary to,
(A) execute and deliver a supplement to the Guaranty Agreement executed by such
Subsidiary, (B) pledge all of the Equity Interests of such Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent or its designee.
 
Section 8.14         ERISA Compliance.  The Borrower will promptly furnish, and
will cause its Subsidiaries and any ERISA Affiliate to promptly furnish, to the
Administrative Agent (a) immediately upon becoming aware of the occurrence of
any ERISA Event, a written notice signed by the President or the principal
Financial Officer of the Borrower, its Subsidiaries or the ERISA Affiliate, as
the case may be, specifying the nature thereof, what action the Borrower, its
Subsidiaries or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, if then known, any action taken or proposed by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto, and
(b) immediately upon receipt thereof, copies of any notice of the PBGC’s
intention to terminate or to have a trustee appointed to administer any Plan.
 
Section 8.15        Marketing Activities.  The Borrower will not, and will not
permit any of its Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than (a)
contracts for the sale of Hydrocarbons scheduled or reasonably estimated to be
produced from their proved Oil and Gas Properties during the period of such
contract, (b) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Subsidiaries that the Borrower or one of its Subsidiaries
has the right to market pursuant to joint operating agreements, unitization
agreements or other similar contracts that are usual and customary in the oil
and gas business and (c) other contracts for the purchase and/or sale of
Hydrocarbons of third parties (i) which have generally offsetting provisions
(i.e., corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (ii) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.
 
Section 8.16         Swap Agreements.  To the extent the Borrower or a
Subsidiary changes the material terms of any Swap Agreement, terminates any Swap
Agreement or enters into a new Swap Agreement which has the effect of creating
an off-setting position that individually, or
 
73
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
together with all other such changes, terminations and/or new Swap Agreements
within the preceding 12 months results in an aggregate Swap PV greater than
$50,000,000, the Borrower will give the Lenders prompt written notice of such
event.
 
Section 8.17         Clean Down Period.  During each calendar year during the
term of this Agreement, the Borrower shall cause there to be a period of ten
(10) consecutive days (the “Clean Down Period”) during which (a) there are no
Distribution Borrowings outstanding and (b) no Distribution Borrowings shall be
made.
 
ARTICLE IX
Negative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made as of the time of determination) and all Letters of Credit
shall have expired, terminated or have been cash collateralized (or as to which
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
shall have been made) and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:
 
Section 9.01         Financial Covenants.
 
(a)         Ratio of EBITDA to Interest Expense.  The Borrower will not, as of
the last day of any fiscal quarter permit its ratio of EBITDA for the period of
four fiscal quarters then ending to Interest Expense for such period to be less
than 2.5 to 1.0.
 
(b)         Current Ratio.  The Borrower will not permit, as of the last day of
any fiscal quarter, its ratio of (i) consolidated current assets (including the
unused amount of the total Commitments, but excluding non-cash assets under FAS
133) to (ii) consolidated current liabilities (excluding non-cash obligations
under FAS 133, current maturities of any Senior Notes which have been tendered
for or with respect to which the Borrower or applicable Subsidiary has exercised
a redemption right and which are required by GAAP to be current and current
maturities under this Agreement) to be less than 1.0 to 1.0.
 
Section 9.02         Debt.  Neither the Borrower nor any of its Subsidiaries
will incur, create, assume or suffer to exist any Debt, except:
 
(a)         the Loans or other Indebtedness and any guaranty of or suretyship
arrangement in respect thereof.
 
(b)         intercompany Debt between the Borrower and any of its Subsidiaries
or between Subsidiaries to the extent permitted by Section 9.05(g); provided
that such Debt is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or one of its Wholly-Owned Subsidiaries, and,
provided further, that any such Debt for borrowed
 
74
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
money owed by either the Borrower or a Guarantor shall be subordinated to the
Indebtedness on terms set forth in the Guaranty Agreement.
 
(c)         endorsements of negotiable instruments for collection in the
ordinary course of business.
 
(d)         Debt (i) associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of the Oil and Gas
Properties in the ordinary course of business and (ii) comprised of guarantees
of obligations of Subsidiaries under marketing agreements entered into in the
ordinary course of business.
 
(e)         Debt under Capital Leases and Debt secured by Liens permitted by
Section 9.03(c) in an aggregate principal amount at any time not to exceed
$50,000,000.
 
(f)          Funded Debt and any guarantees thereof, provided that (i) at the
time such Debt is incurred (A), no Default has occurred and is then continuing
and (B) no Default would result from the incurrence of such Debt after giving
effect to the incurrence thereof (and any concurrent repayment of Debt with the
proceeds of such incurrence), (ii) immediately after the incurrence of such
Debt, the Borrowing Base shall be adjusted in accordance with Section 2.07(e)
and prepayment shall be made to the extent required by Section 3.04(c)(iii),
(iii) at the time such Debt is incurred, such Debt does not have any scheduled
amortization prior to one year after the Maturity Date, (iv) at the time such
Debt is incurred, such Debt does not mature sooner than one year after the
Maturity Date, (v) such Debt and any guarantees thereof are on market terms for
issuers of similar size and credit quality given the then prevailing market
conditions and (vi) such Debt does not have any mandatory prepayment or
redemption provisions (other than customary change of control or asset sale
tender offer provisions) which would require a mandatory prepayment or
redemption in priority to the Indebtedness; and any Permitted Refinancing Debt
in respect thereof.
 
(g)         other Debt in an aggregate principal amount not to exceed
$65,000,000 at any one time outstanding.
 
(h)         Debt of the Borrower and its Subsidiaries existing on the date
hereof that is reflected in the Financial Statements or in Schedule 9.02,
including the Existing Senior Notes, and any Permitted Refinancing Debt in
respect thereof.
 
(i)          Debt in the form of guaranties by the Borrower or any of its
Subsidiaries of Debt of (i) the Borrower or any Guarantor permitted under this
Section 9.02 and (ii) other Persons to the extent an Investment would be
permitted in such Person under Section 9.05(g)(iii) or Section 9.05(n).
 
Section 9.03         Liens.  Neither the Borrower nor any of its Subsidiaries
will create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:
 
(a)         Liens securing the payment of any Indebtedness.
 
75
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(b)         Excepted Liens.
 
(c)         Liens in connection with Capital Leases and Liens encumbering assets
securing Debt incurred to finance the purchase, construction or improvement of
such assets (and any refinancings thereof which do not increase the principal
amount thereof); provided that (i) the principal amount of the Debt secured by a
purchased asset shall not exceed one hundred percent (100%) of the purchase
price of such asset, (ii) such Liens shall not extend to or encumber any other
asset of the Borrower or any of its Subsidiaries other than the agreement and
proceeds and individual financings may be cross–collateralized with other asset
specific acquisition/construction financings provided by such Person or its
Affiliates, and (iii) such Liens shall attach to such purchased, constructed or
improved asset within 180 days after such acquisition or the completion of such
construction or improvement (or substantially contemporaneously with
refinancings of such Debt which do not increase the amount thereof).
 
(d)         Liens on Property not constituting collateral for the Indebtedness
and not otherwise permitted by any other clause of this Section 9.03; provided
that the aggregate principal or face amount of all Debt secured under this
Section 9.03(d) shall not exceed $50,000,000 at any time.
 
(e)         Liens on cash and securities to secure obligations under Acquisition
Swap Agreements as contemplated by Section 9.16(e).
 
(f)          Extensions, renewals or replacements of any of the Liens permitted
in clauses (a) through (e) so long as (i) the principal amount of the Debt or
obligation secured thereby is no greater than the principal amount of such Debt
or obligation at the time such Lien was permitted hereunder except for increases
in an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such extension,
renewal, refinancing, or replacement and in an amount equal to any existing
commitments unutilized thereunder, (ii) any such extension, renewal or
replacement Lien is limited to the property originally encumbered thereby, and
(iii) any renewal or extension of the Debt or obligations secured or benefited
thereby is permitted by Section 9.02.
 
Section 9.04         Dividends, Distributions and Redemptions.
 
(a)         Restricted Payments.  The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to any of its
stockholders on account of its Equity Interests or make any distribution of its
Property to its respective Equity Interest holders on account of its Equity
Interests, except (i) the Borrower may declare and pay dividends or
distributions with respect to its Equity Interests payable solely in additional
shares of its Equity Interests (other than Disqualified Capital Stock), (ii)
Subsidiaries may declare and pay dividends or distributions ratably with respect
to their Equity Interests, (iii) so long as no Borrowing Base Deficiency,
Default or Event of Default has occurred and is continuing or would result
therefrom, the Borrower may declare and pay quarterly cash dividends to its
members out of Available Cash for the preceding quarter (including amounts
borrowed as contemplated under clause (a)(ii) of the definition of Available
Cash subsequent to the end of such quarter), (iv) so long as (A) no
 
76
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing or would result therefrom and (B) after giving effect thereto, there
exists as least $400,000,000 of unused Borrowing Base availability, the Borrower
may repurchase or retire Equity Interests of the Borrower in an aggregate amount
not to exceed $100,000,000 since the Effective Date and (v) such other
Restricted Payments (valued as of the date such payment was made) which do not
exceed, in the aggregate, an amount equal to $5,000,000 since the Effective
Date.
 
(b)         Redemption or Repayment of Senior Notes.  The Borrower will not, and
will not permit any Subsidiary to:  (i) call, make or offer to make any optional
Redemption of or otherwise optionally Redeem whether in whole or in part or
repay any Senior Notes or any Funded Debt issued under Section 9.02(f), except
with the proceeds of Sales permitted hereunder or Casualty Events or the
proceeds of the sale or issuance of Equity Interests, Funded Debt to the extent
it can be incurred under Section 9.02(f) or Permitted Refinancing Debt, in each
case, in accordance with Section 3.04; provided, however, that this clause (i)
shall not apply to the Redemption of Senior Notes maturing in 2017 and 2018;
(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
notes evidencing the Senior Notes, or any indenture, agreement, instrument,
certificate or other document relating to any Funded Debt incurred under Section
9.02(f) or Permitted Refinancing Debt permitted hereunder if (A) the effect of
such amendment, modification or waiver is to shorten the final maturity to a
date that is earlier than the date that is 365 days after the Maturity Date then
in effect, or increase the amount of any payment of principal thereof or
increase the rate or shorten any period for payment of interest thereon or
modify the method of calculating the interest rate, (B) such action adds
covenants, events of default or other agreements to the extent more restrictive,
taken as a whole, than those contained in this Agreement, as determined by the
board of directors of the Borrower in its reasonable and good faith judgment, or
(C) such action adds collateral unless the Loan Documents are being amended at
the same time to reflect such new collateral, provided that the foregoing shall
not prohibit the execution of supplemental agreements in connection with the
issuance of Permitted Refinancing Debt or the addition of guarantors if required
by the terms thereof; and (iii) if the Senior Notes are contractually
subordinated in right of payment, designate any Debt (other than obligations of
the Borrower and the Subsidiaries pursuant to the Loan Documents) as “Specified
Senior Indebtedness” or “Specified Guarantor Senior Indebtedness” or give any
such other Debt any other similar designation for the purposes of any indentures
or other documents relating to any subordinated Debt permitted hereunder.
 
Section 9.05         Investments, Loans and Advances.  Neither the Borrower nor
any of its Subsidiaries will make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:
 
(a)         Investments reflected in the Financial Statements and any
refinancings or replacements thereof, provided that the amount of such
Investment is not increased.
 
(b)         Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss.
 
77
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(c)         Direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
 
(d)         Commercial paper maturing within one year from the date of creation
thereof rated A2 or P2 by S&P or Moody’s, respectively.
 
(e)         Deposits maturing within one year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $250,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively.
 
(f)          Deposits in money market funds investing primarily in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
 
(g)         Investments (i) made by the Borrower or any Guarantor in or to the
Borrower or any other Guarantor, (ii) made by any Subsidiary in or to the
Borrower or any Guarantor and (iii) made by the Borrower or any Subsidiary in or
to all other Subsidiaries which are not Guarantors which do not at any time
exceed $10,000,000.
 
(h)         Investments (including, without limitation, capital contributions)
in general or limited partnerships or other types of entities (each a “venture”)
entered into by the Borrower or any of its Subsidiaries with others in the
ordinary course of business; provided that (i) any such venture is engaged
exclusively in oil and gas exploration, development, production, processing and
related activities, including transportation, treatment and storage (ii) the
interest in such venture is on fair and reasonable terms and (iii) such venture
interests acquired and capital contributions made (valued as of the date such
interest was acquired or the contribution made) do not exceed, in the aggregate
at any time outstanding an amount equal to $15,000,000.
 
(i)           Investments in direct ownership interests in additional Oil and
Gas Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America.
 
(j)          Loans or advances to employees, officers or directors in the
ordinary course of business of the Borrower or any of its Subsidiaries, in each
case only as permitted by applicable law, including Section 402 of the Sarbanes
Oxley Act of 2002, but in any event not to exceed $2,500,000 in the aggregate at
any time.
 
(k)         Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to the Borrower or any of its Subsidiaries as a result of a bankruptcy or
other insolvency proceeding of the obligor in
 
78
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
respect of such debts or upon the enforcement of any Lien in favor of the
Borrower or any of its Subsidiaries, provided that the Borrower shall give the
Administrative Agent prompt written notice in the event that the aggregate
amount of all Investments held at any one time under this Section 9.05(k)
exceeds $1,000,000.
 
(l)           Investments made in connection with the purchase, lease or other
acquisition of tangible assets of any Person, and Investments made in connection
with the purchase, lease or other acquisition of all or substantially all of the
business of any Person, or all of the Equity Interests of any Person, or any
division, line of business or business unit of any Person (including by the
merger or consolidation of such Person into the Borrower or any Guarantor);
provided that (i) the Borrower promptly complies with the requirements of
Section 8.13(b) in connection with any newly acquired Material Domestic
Subsidiary and (ii) no Default exists before and after giving effect to such
Investment.
 
(m)        Investments permitted by Section 9.10.
 
(n)         Other Investments not to exceed, in the aggregate at any time
outstanding an amount equal to $50,000,000.
 
(o)         Any guarantee permitted under Section 9.02.
 
Section 9.06        Nature of Business.  Neither the Borrower nor any of its
Subsidiaries will allow any material change to be made in the character of its
business as an independent oil and gas exploration and production company and
activities reasonably incidental or related thereto.  The Borrower will not, and
will not permit any of its Subsidiaries to, operate its business outside the
geographical boundaries of the United States.
 
Section 9.07        Proceeds of Loans.  The Borrower will not permit the
proceeds of the Loans to be used for any purpose other than those permitted by
Section 7.21.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which would cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent a statement to the foregoing
effect in conformity with the requirements of FR Form U-1 or such other form
referred to in Regulation U, Regulation T or Regulation X of the Board, as the
case may be.
 
Section 9.08         ERISA Compliance.  Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Borrower and its Subsidiaries will not at any time:
 
(a)         terminate, or permit any ERISA Affiliate to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability of the Borrower, any of its Subsidiaries or any ERISA Affiliate to
the PBGC.
 
79
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(b)         contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan.
 
(c)         acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
the Borrower or any of its Subsidiaries or with respect to any ERISA Affiliate
of the Borrower or any of its Subsidiaries if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (i) any Multiemployer Plan, or
(ii) any other plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities.
 
(d)         engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which the Borrower, a Subsidiary or any ERISA
Affiliate could be subject to either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code.
 
(e)         fail to make, or permit any ERISA Affiliate to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.
 
(f)          permit to exist, or allow any ERISA Affiliate to permit to exist,
any waived funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code with respect to any Plan.
 
(g)         permit, or allow any ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan that is subject to Title
IV of ERISA to exceed the current value of the assets (computed on a plant
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities.  The term “actuarial present value of the benefit
liabilities” shall have the meaning specified in section 4041 of ERISA.
 
(h)         contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to assume an obligation to contribute to, a Multiemployer
Plan.
 
(i)          incur, or permit any ERISA Affiliate to incur, a liability to or on
account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.
 
(j)          contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion at any time without any material liability.
 
80
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(k)         permit any Plan to (i) fail to satisfy the minimum funding standard
applicable to the Plan for any plan year pursuant to section 412 of the Code or
section 302 of ERISA (determined without regard to section 412(c) of the Code or
section 302(c) of ERISA), (ii) be in at-rsik status (within the meaning of
section 430 of the Code or section 303 of ERISA) for a plan year, or (iii) fail
to satisfy the requirements of section 436 of the Code or section 206(g) of
ERISA.
 
Section 9.09         Sale or Discount of Receivables.  Except for receivables
obtained by the Borrower or any of its Subsidiaries out of the ordinary course
of business  (including any obtained in connection with the claim of the
Borrower or its Subsidiaries in connection with the Lehman Bankruptcy) or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, neither the Borrower nor any of its Subsidiaries will discount or
sell (with or without recourse) any of its notes receivable or accounts
receivable.
 
Section 9.10         Mergers, Etc.  Neither the Borrower nor any of its
Subsidiaries will merge into or with or consolidate with any other Person, or
sell, lease or otherwise dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of the Property of the
Borrower and its Subsidiaries taken as a whole to any other Person (any such
transaction, a “consolidation”); provided that (i) any Subsidiary of the
Borrower may participate in a consolidation with the Borrower in a transaction
in which the Borrower is the surviving entity or transferee, (ii) any Subsidiary
of the Borrower may participate in a consolidation with any Guarantor in a
transaction in which such Guarantor is the surviving entity or transferee, (iii)
any Subsidiary may sell, transfer, lease or otherwise dispose of its assets to
the Borrower or to a Guarantor, (iv) any Subsidiary may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders, (v) the Borrower and its Subsidiaries may engage in Sales permitted by
(or not restricted by) Section 9.11, and (vi) the Borrower and its Subsidiaries
may make Investments permitted by Section 9.05.
 
Section 9.11         Sale of Properties.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, assign (other than assignments intended
to convey a Lien), farm-out, convey or otherwise transfer (collectively, a
“Sale”) any Oil and Gas Property or Equity Interests of any Subsidiary owning
Oil and Gas Properties to any Person other than the Borrower or any Guarantor,
except for:
 
(a)         the Sale of Hydrocarbons and geological and seismic data in the
ordinary course of business;
 
(b)         farm-outs of undeveloped acreage to which no proved reserves are
attributable and assignments in connection with such farm-outs;
 
81
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(c)         the Sale of equipment that is no longer necessary or useful for the
business of the Borrower or such Subsidiary or is replaced by equipment of at
least comparable value and use or the Sale of surplus equipment;
 
(d)         unless an Event of Default has occurred and is continuing, the Sale
of any Oil and Gas Property or any interest therein or the Sale of any Equity
Interests of any Subsidiary directly or indirectly owning Oil and Gas
Properties; provided (with respect to this clause (d) only) that (i) the
consideration received in respect of such Sale shall be any of the following (or
a combination thereof): (A) cash, (B) the assumption of liabilities not
constituting debt for borrowed money associated with the assets subject of such
Sale (provided the assumption of liabilities shall not exceed 10% of the
aggregate consideration for such Sale), (C) other Oil and Gas Properties
(provided that such exchange qualifies for nonrecognition of gain or loss under
the provisions of Section 1031 of the Code), or (D) in the case of farm-outs,
carried or royalty or net profits interests in the Property subject of such
farm-out (provided that, notwithstanding the foregoing, if a Borrowing Base
Deficiency results from such Sale, the cash portion of the consideration shall
be an amount at least sufficient to pay such Borrowing Base Deficiency under
Section 3.04(c)(iii)), (ii) the consideration received in respect of such Sale
shall be equal to or greater than the fair market value of the Property subject
of such Sale (as determined in good faith by a Financial Officer, provided that
if a Financial Officer determines in good faith that such Sale involves Oil and
Gas Property or Equity Interests in a Subsidiary directly or indirectly owning
any Oil and Gas Property having a fair market value in excess of $50,000,000,
the board of directors of the Borrower shall reasonably determine whether the
consideration received in respect of such Sale is equal to or greater than the
fair market value of the Property subject of such Sale and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer certifying to that effect), (iii) in the case of any Sale of Oil and Gas
Properties included in the most recently delivered Reserve Report or Equity
Interests of a Subsidiary directly or indirectly owning Oil and Gas Properties
included in the most recently delivered Reserve Report, if the aggregate
consideration received in respect of such Sale, together with the aggregate
consideration received in respect of all other Sales of Oil and Gas Properties
included in the most recently delivered Reserve Report and Sales of Subsidiaries
directly or indirectly owning Oil and Gas Properties included in the most
recently delivered Reserve Report effected since the most recent Scheduled
Redetermination Date, would exceed an amount equal to five percent (5%) of the
then effective Borrowing Base, the Borrowing Base shall be reduced, effective
immediately upon the consummation of such Sale, by an amount equal to the value,
if any, attributable to the Property that is being disposed of pursuant to such
Sale in the then-current Borrowing Base, as determined in good faith by
Administrative Agent and confirmed by the Super-Majority Tier I Lenders;
 
(e)         Sale of Properties to the extent permitted by Section 9.05 or
Section 9.10; and
 
(f)          Sales of Properties not regulated by Section 9.11(a) to (e) having
a fair market value not to exceed $10,000,000 during any 12-month period.
 
Section 9.12         Environmental Matters.  The Borrower will not, and will not
permit any Subsidiary to, cause or permit any of its Property to be in violation
of, or do anything or permit
 
82
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
anything to be done which will subject any such Property to any Remedial Work
under any Environmental Laws, assuming disclosure to the applicable Governmental
Authority of all relevant facts, conditions and circumstances, if any,
pertaining to such Property where such violations or remedial obligations could
reasonably be expected to have a Material Adverse Effect.
 
Section 9.13         Transactions with Affiliates.  The Borrower will not, and
will not permit any Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than the Guarantors and
Wholly-Owned Subsidiaries of the Borrower) unless such transactions are
otherwise permitted under this Agreement and are upon terms substantially as
favorable to it as it would obtain in a comparable arm’s length transaction with
a Person not an Affiliate; provided that the foregoing shall not apply to:
 
(a)         any Restricted Payment permitted by Section 9.04, Debt permitted by
Section 9.02, or Investments permitted by Section 9.05;
 
(b)         the payment of reasonable and customary directors’ fees and other
benefits to Persons who are not otherwise Affiliates of the Borrower or any
Subsidiary;
 
(c)         any employment or severance or other employee compensation,
arrangement or plan or any amendment thereto, entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business or which is customary
in the oil and gas business, and payments, awards, grants or issuances of Equity
Interests pursuant thereto; and
 
(d)         provision of officers’ and directors’ indemnification and insurance
in the ordinary course of business to the extent permitted by law.
 
Section 9.14         Negative Pledge Agreements; Dividend Restrictions.  Neither
the Borrower nor any of its Subsidiaries will create, incur, assume or suffer to
exist any contract, agreement or understanding (other than this Agreement or the
Security Instruments) that in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith;
provided, however, that the preceding  restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) any leases (other
than leases of Oil and Gas Properties) or licenses or similar contracts as they
affect any Property or Lien subject to such lease or license, (b) any
restriction imposed pursuant to any agreement entered into for the Sale of any
assets otherwise permitted hereunder prior to the closing of such Sale, (c)
customary provisions with respect to the distribution of Property in joint
venture agreements, (d) any restriction imposed on the granting, conveying,
creation or imposition of any Lien on any Property of the Borrower or any of its
Subsidiaries imposed by any contract, agreement or understanding related to the
Liens permitted under clause (c), (d), (e) or (f) of Section 9.03 so long as
such restriction only applies to the Property permitted under such clauses to be
encumbered by such Liens or (e) restrictions imposed by any Governmental
Authority or under any Governmental Requirement.
 
83
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Section 9.15         Gas Imbalances, Take-or-Pay or Other Prepayments.  The
Borrower will not, and will not permit any of its Subsidiaries to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of the Borrower or any of its Subsidiaries that would require the
Borrower or such Subsidiary to deliver, in the aggregate, two percent (2%) or
more of the monthly production of Hydrocarbons at some future time without then
or thereafter receiving full payment therefor.
 
Section 9.16         Swap Agreements.
 
(a)         Neither the Borrower nor any of its Subsidiaries will enter into
(or, in the case of Section 9.16(a)(ii) below, permit to exist) any Swap
Agreements with any Person other than:
 
(i)          Swap Agreements in respect of commodities (x) with an Approved
Counterparty and (y) the notional volumes for which (when aggregated with the
notional volumes under all other commodity Swap Agreements then in effect other
than swaps covering (A) basis differential or (B) oil spread timing risks, in
each case on volumes already hedged pursuant to other Swap Agreements) do not
exceed, as of the date such Swap Agreement is executed, (I) 80% of the
reasonably anticipated projected production (based upon the Borrower’s internal
projections) for each month during the period during which such Swap Agreement
is in effect for each of crude oil and natural gas, calculated separately, for
each calendar month during the period through the remainder of the then current
calendar year and for the period of four calendar years thereafter and (II) 70%
of the reasonably anticipated projected production (based upon the Borrower’s
internal projections) for each month during the period during which such Swap
Agreement is in effect for each of crude oil and natural gas, calculated
separately, for each calendar month during the period starting with the 5th
calendar year thereafter.
 
Notwithstanding the foregoing, but subject to the cure provisions of Section
9.16(i), the notional volumes in respect of all commodity Swap Agreements (when
aggregated with the notional volumes under all other commodity Swap Agreements
then in effect other than swaps covering (1) basis differential or (2) oil
spread timing risks, in each case on volumes already hedged pursuant to other
Swap Agreements and Acquisition Swap Agreements) will not, as of the first day
of the next calendar month following each Date of Determination (the “Applicable
Date”), for each month during the period of six calendar months commencing on
the Applicable Date, exceed the actual net monthly physical production from
proved, developed producing reserves (regardless of projected production levels)
for the calendar month most recently ended prior to such Date of Determination,
calculated separately for each of crude oil and natural gas.
 
(ii)         Swap Agreements in respect of interest rates with an Approved
Counterparty, which effectively convert interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Borrower and its Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed at any time (other than during an
Exemption Period) 100% of the then outstanding principal amount of the
Borrower’s Debt for borrowed money which bears interest at a floating rate.
 
84
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(b)         Notwithstanding anything in Section 9.16(a)(i) to the contrary, the
Borrower may enter into commodity Swap Agreements with any Lender or Affiliate
of a Lender having notional volumes in excess of the amounts set forth in
Section 9.16(a)(i) (such Swap Agreements being “Acquisition Swap Agreements”) in
anticipation of the acquisition of Oil and Gas Properties or Equity Interests of
Persons owning Oil and Gas Properties in a transaction not prohibited by this
Agreement (any such Oil and Gas Properties being referred to herein as the
“Target Oil and Gas Properties”) if (x) the Borrower or a Subsidiary has entered
into a definitive purchase and sale agreement for such Target Oil and Gas
Properties, (y) the tenor of any such Acquisition Swap Agreement does not exceed
60 months from the expected date of closing of such acquisition and (z) the
notional volumes hedged pursuant to any such Acquisition Swap Agreement (when
aggregated with the notional volumes hedged pursuant to all other Acquisition
Swap Agreements then in effect other than swaps covering (i) basis differential
or (ii) oil spread timing risks, in each case on volumes already hedged pursuant
to other Acquisition Swap Agreements) do not exceed, as of the date such
Acquisition Swap Agreement is executed, 100% of the reasonably anticipated
projected production from all Oil and Gas Properties constituting Target Oil and
Gas Properties as of such date that are identified by the Borrower’s internal
engineers as proved reserves for each month during the period during which such
Acquisition Swap Agreement is in effect for each of crude oil and natural gas,
calculated separately.
 
(c)         If, as of any Test Date that occurs while one or more Acquisition
Swap Agreements are in effect, the Borrower determines that all Acquisition Swap
Agreements then in effect (when aggregated with other commodity Swap Agreements
then in effect other than swaps covering basis differential or oil spread timing
risks, in each case on volumes already hedged pursuant to other Swap Agreements)
have notional volumes in excess of the amounts set forth in Section 9.16(a)(i),
then the Borrower shall (i) maintain unused availability under this Agreement in
an amount at least equal to the Minimum Availability Amount until such time as
the Borrower is in compliance with Section 9.16(a)(i) and (ii) furnish to the
Administrative Agent, no later than the close of business on such Test Date, a
statement of the Aggregate Exposure as of the last preceding Business Day as of
which such amount could be calculated (and in any event, not prior to the
Business Day on which written confirmations in respect of any applicable Swap
Agreements used in any such calculation are available).
 
(d)         The Borrower shall terminate, create off-setting positions,
otherwise unwind existing Swap Agreements or take other actions permitted by
this Agreement within three (3) Business Days after a Termination Event Date
occurs with respect to any Acquisition Swap Agreement to the extent necessary to
be in compliance with Section 9.16(a)(i).
 
(e)         If the acquisition of any Target Oil and Gas Properties has not been
consummated within 120 days of the execution of the related Acquisition Swap
Agreements with the effect that the Borrower is not then compliant with Section
9.16(a), then until the earlier of (1) the date such acquisition is consummated
or (2) a Termination Event Date, the Borrower shall secure such Acquisition Swap
Agreements in an amount not less than the amount of Exposure with respect to
such Acquisition Swap Agreements (to the extent such Exposure is a positive
number) by pledging to the Administrative Agent for the benefit of the relevant
counterparties cash or securities as may be mutually agreed by the Borrower and
such swap counterparty(ies).
 
85
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(f)          If, at any time (other than during an Exemption Period), the
Borrower determines that the notional amounts of Swap Agreements in respect of
interest rates exceed 100% of the then outstanding principal amount of the
Borrower’s Debt for borrowed money which bears interest at a floating rate, then
the Borrower shall, within thirty (30) days of such determination, terminate,
create off-setting positions or otherwise unwind existing Swap Agreements in
order to comply with this Section 9.16.
 
(g)         If, at any time during an Exemption Period, the Borrower determines
that the notional amounts of Swap Agreements in respect of interest rates exceed
100% of the outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a floating rate calculated on a pro forma basis
assuming any relevant acquisition subject of such Exemption Period were funded
completely with borrowed money which bears interest at a floating rate, then the
Borrower shall, within thirty (30) days of such determination, terminate, create
off-setting positions or otherwise unwind existing Swap Agreements such that the
notional volumes do not exceed 100% of such pro forma principal amount.
 
(h)         Notwithstanding anything to the contrary in this Section 9.16, (1)
there shall be no prohibition against the Borrower entering into any “put” or
“call spread option” contracts or commodity price floors so long as such
agreements are entered into for non-speculative purposes and in the ordinary
course of business for the purpose of hedging against fluctuations of commodity
prices and (2) any “swaption” entered into by the Borrower shall be counted
against the sublimits contained in this Section 9.16 for the purpose of hedging
against fluctuations of commodity prices.
 
(i)          If, as of any Applicable Date, the Borrower determines that the
aggregate notional volumes of all commodity Swap Agreements (other than
Acquisition Swap Agreements or swaps covering (A) basis differential and (B) oil
spread timing risks excluded for purposes of clause (i) of Section 9.16(a)) for
each month in the six (6) calendar month period commencing on the Applicable
Date (in each case calculated for each commodity separately) would exceed the
actual net monthly production from proved, developed producing reserves for the
calendar month immediately preceding the Date of Determination occurring
immediately prior to such Applicable Date, then the Borrower shall, prior to the
last day of the calendar month during which such Applicable Date occurred,
terminate, create off-setting positions, otherwise unwind existing Swap
Agreements or take other actions permitted by this Agreement (including
delivering revised forecasts of anticipated projected production reasonably
acceptable to the Administrative Agent; provided that the delivery of revised
forecasts cannot cure the requirements set forth in the second paragraph of
clause (i) of Section 9.16(a)) such that, by the end of such calendar month, the
Borrower will be in compliance with the limitations set forth in Section 9.16(a)
(calculated for each commodity separately).
 
Section 9.17         Tax Status as Partnership.  The Borrower shall not alter
its status as a partnership for purposes of United States Federal Income taxes.
 
86
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
ARTICLE X
Events of Default; Remedies
 
Section 10.01       Events of Default.  One or more of the following events
shall constitute an “Event of Default”:
 
(a)         the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise.
 
(b)         the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days.
 
(c)         any representation or warranty made or deemed made by or on behalf
of the Borrower or any Guarantor in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.
 
(d)         the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in, Section 8.01(j), Section 8.01(k),
Section 8.02 Section 8.03 (with respect to the legal existence of the Borrower
or any Guarantor) or in Article IX.
 
(e)         the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a) to (d)) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after the earlier to
occur of (i) notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender) or (ii) a Responsible Officer
of the Borrower or any of its Subsidiaries otherwise becoming aware of such
default.
 
(f)          the Borrower or any Guarantor shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
the expiration of any applicable period of grace and/or notice and cure period).
 
(g)         any event or condition occurs (after the expiration of any
applicable period of grace and/or notice and cure period) that (i) results in
any Material Indebtedness becoming due prior to its scheduled maturity or (ii)
that enables or permits the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the Redemption thereof or any offer to Redeem to be
 
87
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
made in respect thereof, prior to its scheduled maturity or require the Borrower
or any of its Subsidiaries to make an offer in respect thereof; provided that
this clause (g) shall not apply to secured Debt permitted under Section 9.02(e)
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Debt.
 
(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Guarantor or its debts, or of a substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Guarantor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered.
 
(i)          the Borrower or any Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Guarantor or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or any member of the Borrower shall make any request or take any
action for the purpose of calling a meeting of the members of the Borrower to
consider a resolution to dissolve and wind-up the Borrower’s affairs.
 
(j)          the Borrower or any Guarantor shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due.
 
(k)         (i) one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by independent
third-party insurance (provided by reputable and financially sound insurers as
to which the insurer has not issued a notice denying coverage and is not subject
to an insolvency proceeding) or (ii) any one or more non monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered by a court of competent
jurisdiction against the Borrower, any Guarantor or any combination thereof and
the same shall remain undischarged or unsatisfied for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any material
assets of the Borrower or any Guarantor to enforce any such judgment.
 
(l)          the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Guarantor party thereto or shall be repudiated by
them, or cease to create a valid and perfected Lien of the priority required
thereby on any material portion of the collateral purported to be covered
thereby, except
 
88
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
to the extent permitted by the terms of this Agreement, or the Borrower or any
Guarantor shall so state in writing.
 
(m)        an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to have a
Material Adverse Effect.
 
(n)         a Change in Control shall occur.
 
Section 10.02       Remedies.
 
(a)         In the case of an Event of Default other than one described in
Section 10.01(h) or Section 10.01(i), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent, at the request
of the Majority Lenders, shall, by notice to the Borrower, take either or both
of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Notes and the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower and the Guarantors
accrued hereunder and under the Notes and the other Loan Documents (including,
without limitation, the payment of cash collateral to secure the LC Exposure as
provided in Section 2.08(j)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(h) or Section 10.01(i), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.
 
(b)         In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.
 
(c)         Except as provided in Section 4.04, proceeds realized from the
liquidation or other disposition of collateral or otherwise received after
maturity of the Notes, whether by acceleration or otherwise, shall be
applied:  first, to reimbursement of expenses and indemnities provided for in
this Agreement and the Security Instruments; second, to accrued and unpaid
interest on the Loans; third, to that portion of the Indebtedness constituting
fees payable to the Administrative Agent or the Lenders under the Loan
Documents; fourth, pro rata (i) to the payment of unpaid principal of the Loans,
(ii) to the payment of Indebtedness referred to in clause (b) of the definition
thereof owing to any Secured Hedge Provider and (iii) to serve as cash
collateral to be held by the Administrative Agent to secure the LC Exposure;
fifth, to any
 
89
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
other Indebtedness; and any excess shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.
 
Section 10.03       Disposition of Proceeds.  The Security Instruments contain
an assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property.  The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby.  Notwithstanding the assignment contained in such
Security Instruments, except after the occurrence and during the continuance of
an Event of Default, (a) the Administrative Agent and the Lenders agree that
they will neither notify the purchaser or purchasers of such production nor take
any other action to cause such proceeds to be remitted to the Administrative
Agent or the Lenders, but the Lenders will instead permit such proceeds to be
paid to the Borrower and its Subsidiaries and (b) the Lenders hereby authorize
the Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or its Subsidiaries.
 
ARTICLE XI
The Administrative Agent
 
Section 11.01      Appointment; Powers.  Each of the Lenders and each Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.
 
Section 11.02       Duties and Obligations of Administrative Agent.  The
Administrative Agent shall have no duties or obligations except those expressly
set forth in the Loan Documents.  Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing (the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall have no duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
 
90
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, (vi) the existence, value, perfection
or priority of any collateral security or the financial or other condition of
the Borrower and its Subsidiaries or any other obligor or guarantor, or (vii)
any failure by the Borrower or any other Person (other than itself) to perform
any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements or other terms or
conditions set forth herein or therein.  For purposes of determining compliance
with the conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.
 
Section 11.03       Action by Agent.  The Administrative Agent shall have no
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise in
writing as directed by the Majority Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) and in all cases the Administrative Agent shall be fully
justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such
action.  The instructions as aforesaid and any action taken or failure to act
pursuant thereto by the Administrative Agent shall be binding on all of the
Lenders.  If a Default has occurred and is continuing, then the Administrative
Agent shall take such action with respect to such Default as shall be directed
by the requisite Lenders in the written instructions (with indemnities)
described in this Section 11.03, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, the Syndication Agents and the Co-Documentation Agents shall have
no obligation to perform any act in respect thereof.  No Agent shall be liable
for any action taken or not taken by it with the consent or at the request of
the Majority Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02), and otherwise the Administrative Agent shall not be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or
 
91
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
provided for herein or therein or in connection herewith or therewith INCLUDING
ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or willful
misconduct.
 
Section 11.04       Reliance by Agent.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon and each of the Borrower, the Lenders and each
Issuing Bank hereby waives the right to dispute such Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by such
Agent.  Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Agents may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.
 
Section 11.05      Subagents.  The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.
 
Section 11.06       Resignation of Agents.  Subject to the appointment and
acceptance of a successor Agent as provided in this Section 11.06, any Agent may
resign at any time by notifying the Lenders, each Issuing Bank and the Borrower
and any Agent may be removed at any time with or without cause by the Majority
Lenders.  Upon any such resignation or removal, the Majority Lenders shall have
the right, in consultation with the Borrower, to appoint a successor.  If no
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
each Issuing Bank, appoint a successor Agent.  Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Agent’s resignation
hereunder, the provisions of this Article XI and Section 12.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.
 
Section 11.07       Agents and Lenders.  Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the
 
92
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
same as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.
 
Section 11.08       No Reliance.
 
(a)         Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and each other
Loan Document to which it is a party.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder.  The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent and no Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates.  In this
regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in this
transaction as special counsel to the Administrative Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan
Document.  Each other party hereto will consult with its own legal counsel to
the extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.
 
(b)         The Lenders acknowledge that the Administrative Agent and the
Arrangers are acting solely in administrative capacities with respect to the
structuring and syndication of this facility and have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their administrative duties, responsibilities and
liabilities specifically as set forth in the Loan Documents and in their
capacity as Lenders hereunder.  In structuring, arranging or syndicating this
facility, each Lender acknowledges that the Administrative Agent and/or
Arrangers may be agents or lenders under these Notes, other loans or other
securities and waives any existing or future conflicts of interest associated
with their role in such other debt instruments.  If in its administration of
this facility or any other debt instrument, the Administrative Agent determines
(or is given written notice by any Lender) that a conflict exists, then it shall
eliminate such conflict within 90 days or resign pursuant to Section 11.06 and
shall have no liability for action taken or not taken, other than actions taken
or not taken which represent Administrative Agent’s gross negligence or willful
misconduct, while such conflict existed.
 
Section 11.09       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement,
 
93
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
adjustment, composition or other judicial proceeding relative to the Borrower or
any of its Subsidiaries, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
 
(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
 
Section 11.10      Authority of Administrative Agent to Release Collateral and
Liens.  Each Lender, each Issuing Bank and each Secured Hedge Provider hereby
authorizes the Administrative Agent to release any collateral that is permitted
to be sold or released pursuant to the terms of the Loan Documents.  Each
Lender, each Issuing Bank and each Secured Hedge Provider hereby authorizes the
Administrative Agent to execute and deliver to the Borrower, at the Borrower’s
sole cost and expense, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Borrower in
connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.11 or is
otherwise authorized by the terms of the Loan Documents.
 
Section 11.11      The Arrangers and the Agents.  The Arrangers, the Syndication
Agents and the Co-Documentation Agents shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in their individual capacity as Lenders
hereunder to the extent they are a party to this Agreement as a Lender.
 
94
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
ARTICLE XII
Miscellaneous
 
Section 12.01       Notices.
 
(a)         Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)
if to the Borrower or any Guarantor, to it at
     
Linn Energy, LLC
 
600 Travis Street, Suite 5100
 
Houston, TX 77002
     
Attention: Kolja Rockov
 
Telephone: 281-840-4169
 
Fax: 281-840-4189
 
E-Mail: kr@linnenergy.com
     
with a copy to:
     
Linn Energy, LLC
 
600 Travis Street, Suite 5100
 
Houston, TX 77002
     
Attention:  Charlene A. Ripley
 
Telephone: 281-840-4119
 
Fax:  281-840-4180
 
E-mail: cripley@linnenergy.com
   
(ii)
if to the Administrative Agent, to it at
     
525 Washington Blvd., 8th floor
 
Jersey City, New Jersey 07310
 
Attention: Dina Wilson, Loan Assistant
 
Telecopy:  201-850-4020
     
with a copy to the Administrative Agent at:
     
1200 Smith Street, Suite 3100
 
Houston, Texas  77002
 
Attention:  Betsy Jocher/Donna Verwold
 
Telecopy: 713-659-6915

 
95
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(iii)           if to any other Lender, in their capacity as such, or any other
Lender in its capacity as an Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
 
(b)         Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
(c)         Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
Section 12.02       Waivers; Amendments.
 
(a)         No failure on the part of the Administrative Agent, any other Agent,
any Issuing Bank or any Lender to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, any other Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
 
(b)         In each instance subject to Section 4.04(c)(ii), neither this
Agreement nor any provision hereof nor any Security Instrument nor any other
Loan Document nor any provision thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Majority Lenders or by the Borrower and the Administrative
Agent with the written consent of the Majority Lenders; provided that no such
agreement shall (i) increase the Maximum Credit Amount of any Lender without the
written consent of such Lender, (ii) increase the Borrowing Base without the
consent or deemed consent of each Tier I Lender, decrease or maintain the
Borrowing Base without the consent of the Super-Majority Tier I Lenders, or
modify in any manner Section 2.07 without the consent of
 
96
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
each Tier I Lender, (iii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or reduce any other Indebtedness hereunder or under any other Loan
Document, without the written consent of each Lender affected thereby, (iv)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date or the Maturity Date without the written consent of each Lender
affected thereby, (v) change Section 4.01(b), Section 4.01(c) or Section
10.02(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender adversely affected thereby,
(vi) waive or amend Section 6.01, or Section 8.13 or change the definition of
the terms “Domestic Subsidiary”, “Foreign Subsidiary”, “Material Domestic
Subsidiary” or “Subsidiary”, without the written consent of each Lender, (vii)
release any Guarantor (except as set forth in the Guaranty Agreement), release
all or a substantial portion of the collateral (other than as provided in
Section 11.10), or reduce the percentage set forth in Section 8.13(a) to less
than 80%, without the written consent of each Lender, (viii) modify the terms of
clause (b) of the definition of “Indebtedness”, the definition of “Secured Hedge
Provider”, the definition of “Secured Swap Agreement”, Section 12.14, or any of
the provisions of this Section 12.02(b) without the consent of each Secured
Hedge Provider adversely affected thereby, (ix) change any of the provisions of
this Section 12.02(b) or the definition of “Majority Lenders” or “Super-Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or under any
other Loan Documents or make any determination or grant any consent hereunder or
any other Loan Documents, without the written consent of each Lender, (x) change
the definition of “Majority Tier I Lenders”, “Super-Majority Tier I Lenders” or
“Tier I Lenders” without the written consent of each Tier I Lender or (xi) amend
or otherwise modify any Security Instrument in a manner that results in the
obligations of the Borrower or any Subsidiary owing to any Secured Hedge
Provider under any Secured Swap Agreement no longer being secured pursuant to
such Security Instrument, without the written consent of such Secured Hedge
Provider; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any other
Agent, or any Issuing Bank hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent, such other Agent or such
Issuing Bank, as the case may be.  Notwithstanding the foregoing, any supplement
to Schedule 7.14 (Subsidiaries) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders.
 
Section 12.03       Expenses, Indemnity; Damage Waiver.
 
(a)         The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers and their Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
counsel and other outside consultants for the Administrative Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses and, in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration (both before and after the execution hereof and including advice
of counsel to the Administrative Agent as to the rights
 
97
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
and duties of the Administrative Agent and the Lenders with respect thereto) of
this Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated), (ii)
all out-of-pocket costs, expenses, Taxes, assessments and other charges incurred
by any Agent or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit
issued by such Issuing Bank or any demand for payment thereunder, (iv) all
out-of-pocket expenses incurred by the Administrative Agent (and its Affiliates)
and the Lenders (including (A) the fees, charges and disbursements of counsel to
the Administrative Agent and (B) the fees, charges and disbursements of one
primary counsel to the Lenders as a group (plus no more than one additional
counsel in each jurisdiction that is relevant to such enforcement or protection
of rights)) in connection with this Agreement or any other Loan Document or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b)         THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGERS, EACH ISSUING
BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE AND CUSTOMARY FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN
EXPENSES IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS DATED OF EVEN DATE HEREWITH, WHICH EXPENSES SHALL ONLY BE
PAID BY THE BORROWER TO THE EXTENT PROVIDED IN SECTION 12.03(a)) OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii)
ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT
OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv)
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING,
WITHOUT
 
98
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
LIMITATION, (A) ANY REFUSAL BY ANY ISSUING BANK TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID
WASTES OR HAZARDOUS MATERIALS ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL
LAW APPLICABLE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, (x) THE PAST
OWNERSHIP BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY OF THEIR PROPERTIES
OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY
PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE,
USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE,
TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND
GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BROUGHT BY
A THIRD PARTY, THE BORROWER OR ANY GUARANTOR, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE
 
99
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, AND PROVIDED FURTHER THAT
THE INDEMNITY SET FORTH HEREIN SHALL NOT APPLY TO DISPUTES SOLELY BETWEEN
LENDERS UNLESS SUCH DISPUTE RESULTS FROM ANY CLAIM ARISING OUT OF ANY REQUEST,
ACT OR OMISSION ON THE PART OF THE BORROWER OR ANY GUARANTOR OR AGAINST ANY
ARRANGER, AGENT OR ISSUING BANK IN ITS CAPACITY AS SUCH, IN EACH CASE, IN
CONNECTION WITH THE LOAN DOCUMENTS.  WITH RESPECT TO THE OBLIGATION TO REIMBURSE
AN INDEMNITEE FOR FEES, CHARGES AND DISBURSEMENTS OF COUNSEL, EACH INDEMNITEE
AGREES THAT ALL INDEMNITEES WILL AS A GROUP UTILIZE ONE PRIMARY COUNSEL (PLUS NO
MORE THAN ONE ADDITIONAL COUNSEL IN EACH JURISDICTION WHERE A PROCEEDING THAT IS
THE SUBJECT MATTER OF THE INDEMNITY IS LOCATED) UNLESS (1) THERE IS A CONFLICT
OF INTEREST AMONG INDEMNITEES, (2) DEFENSES OR CLAIMS EXIST WITH RESPECT TO ONE
OR MORE INDEMNITEES THAT ARE NOT AVAILABLE TO ONE OR MORE OTHER INDEMNITEES OR
(3) SPECIAL COUNSEL IS REQUIRED TO BE RETAINED AND THE BORROWER CONSENTS TO SUCH
RETENTION.
 
(c)         To the extent that the Borrower fails to pay any amount required to
be paid by it to such Agent or any Issuing Bank under Section 12.03(a) or (b),
each Lender severally agrees to pay to such Agent or such Issuing Bank, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent or such Issuing Bank in its capacity as such.
 
(d)         TO THE EXTENT PERMITTED BY APPLICABLE LAW, NEITHER ANY PARTY HERETO
NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS SHALL
ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY OTHER SUCH PERSON, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER
OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.
 
(e)         All amounts due under this Section 12.03 shall be payable within ten
(10) Business Days of written demand therefor attaching the relevant invoices
and/or a certificate, in each case setting forth the basis for such demand in
reasonable detail.
 
100
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Section 12.04       Successors and Assigns.
 
(a)         The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i)  the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04 or as required under Section 5.04(b), and (iii) no Lender may
assign to the Borrower, an Affiliate of the Borrower, a Defaulting Lender or an
Affiliate of a Defaulting Lender all or any portion of such Lender’s rights and
obligations under the Agreement or all or any portion of its Commitments or the
Loans owing to it hereunder.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in Section 12.04(c)) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)         (i)           Subject to the conditions set forth in Section
12.04(b)(ii), any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:
 
(A)        the Borrower, provided that no consent of the Borrower shall be
required if such assignment is to a Lender or an Affiliate of a Lender or, if an
Event of Default has occurred and is continuing, is to any other assignee; and
 
(B)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender or any Affiliate of a Lender, immediately prior to giving effect to
such assignment.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
101
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii)           Subject to Section 12.04(b)(ii) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent,
each Issuing Bank and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.  In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Annex I and forward a copy of
such revised Annex I to the Borrower, each Issuing Bank and each Lender.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this Section
12.04(b) and any written consent to such assignment required by this Section
12.04(b), the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 12.04(b).
 
102
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(c)         (i)           Any Lender may, without the consent of the Borrower
the Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 12.02(b) that affects such Participant.  In addition such agreement must
provide that the Participant be bound by the provisions of Section
12.11.  Subject to Section 12.04(c)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and
Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.
 
(i)           A Participant shall not be entitled to receive any greater payment
under Section 5.01 or Section 5.03 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.03 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
5.03(e) as though it were a Lender.
 
(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 12.04(d) shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e)         Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower or any of the Guarantors to file a
registration statement with the SEC or to qualify the Loans under the “Blue Sky”
laws of any state.
 
103
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Section 12.05       Survival; Revival; Reinstatement.
 
(a)         All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Section 5.01, Section 5.02,
Section 5.03, Section 12.03, Section 12.11 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
Transactions, the repayment of the Loans, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.
 
(b)         To the extent that any payments on the Indebtedness or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.
 
Section 12.06       Counterparts; Integration; Effectiveness.
 
(a)         This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
 
(b)         This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
104
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
(c)         Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
Section 12.07      Severability.  Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
Section 12.08       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitation, obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any of its Subsidiaries against any of and all the obligations
of the Borrower or any of its Subsidiaries owed to such Lender now or hereafter
existing under this Agreement or any other Loan Document, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured.  Each
Lender or its Affiliate agrees to promptly notify the Borrower and the
Administrative Agent after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each Lender under this Section 12.08 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have.
 
Section 12.09       GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
 
(a)         THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED.  CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN
REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY
TO THIS AGREEMENT OR THE NOTES.
 
(b)         ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT
 
105
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
OF TEXAS, HOUSTON DIVISION, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.
 
(c)         EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.
 
(d)         EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.
 
Section 12.10       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
106
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Section 12.11       Confidentiality.  Each of the Agents, each Issuing Bank and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory body, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement or any other Loan
Document, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrower and their
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower, or (i) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender.  For the purposes of
this Section 12.11, “Information” means all information received from the
Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries and their businesses, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower, or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their Related Parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and agrees that
it will handle such material non-public information in accordance with those
procedures and applicable law, including federal and state securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their Related Parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact
 
107
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
who may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including federal
and state securities laws.
 
Section 12.12       Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the Transactions would be usurious as to any Lender
under laws applicable to it (including the laws of the United States of America
and the State of Texas or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Loans, it is agreed as follows:  (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Loans is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower).  All sums
paid or agreed to be paid to any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Lender, be amortized, prorated, allocated and spread throughout the stated term
of the Loans until payment in full so that the rate or amount of interest on
account of any Loans hereunder does not exceed the maximum amount allowed by
such applicable law.  If at any time and from time to time (i) the amount of
interest payable to any Lender on any date shall be computed at the Highest
Lawful Rate applicable to such Lender pursuant to this Section 12.12 and (ii) in
respect of any subsequent interest computation period the amount of interest
otherwise payable to such Lender would be less than the amount of interest
payable to such Lender computed at the Highest Lawful Rate applicable to such
Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.  To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect.  Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.  The Loans are not primarily for personal,
family or household use.
 
108
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Section 12.13       EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”
 
Section 12.14      Collateral Matters; Swap Agreements.  The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Indebtedness shall also extend to and be available to
each Secured Hedge Provider on a pro rata basis in respect of any obligations of
the Borrower or any of its Subsidiaries owed to such Secured Hedge Provider
under any Secured Swap Agreement.  Except as set forth in Sections
12.02(b)(viii) and (x), no Secured Hedge Provider shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any Secured Swap Agreement.
 
Section 12.15      No Third Party Beneficiaries.  This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever.  There are no third
party beneficiaries.
 
Section 12.16      USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
 
109
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
Section 12.17       No Fiduciary Duty.  Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower and the
Guarantors, their respective stockholders and/or their affiliates.  The Borrower
agrees that nothing in the Loan Documents and nothing in connection with the
transactions related thereto will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower and any Guarantor, its stockholders or its
affiliates, on the other.  The Borrower acknowledges and agrees that (a) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower on the
other, and (b) in connection therewith and with the process leading thereto, (i)
no Lender has assumed an advisory or fiduciary responsibility in favor of the
Borrower or any Guarantor, its stockholders or its Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower or any
Guarantor, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower or any Guarantor except the obligations expressly set
forth in the Loan Documents and (ii) each Lender is acting solely as principal
and not as the agent or fiduciary of the Borrower or any Guarantor, its
management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any Guarantor, in connection with
such transaction or the process leading thereto.
 
[REMAINDER OF PAGE LEFT BLANK]
 
110
Credit Agreement
US 793906v.7
 
 

--------------------------------------------------------------------------------

 
BORROWER:
LINN ENERGY, LLC
         
By:
/s/ Kolja Rockov
   
Kolja Rockov
   
Executive Vice President and Chief Financial Officer




Signature Page 1
to Credit Agreement
US 793906
 
 

--------------------------------------------------------------------------------

 
LENDERS:
BNP PARIBAS, as Administrative Agent and a Lender
         
By:
/s/ Douglas R. Liftman
 
Name:
Douglas R. Liftman
 
Title:
Managing Director
         
By:
/s/ E. Pak
 
Name:
E. Pak
 
Title:
Director
         
ROYAL BANK OF CANADA, as Syndication Agent and a Lender
         
By:
/s/ Don J. McKinnerney  
Name:
Don J. McKinnerney  
Title:
Authorized Signatory          
BARCLAYS BANK PLC, as Co-Documentation Agent and a Lender
         
By:
/s/ Vanessa A. Kurbatskiy
 
Name:
Vanessa A. Kurbatskiy
 
Title:
Vice President
         
CITIBANK, NA, as Co-Documentation Agent and a Lender
         
By:
/s/ John F. Miller
 
Name:
John F. Miller
 
Title:
Vice President
   




Signature Page 2
to Credit Agreement
US 793906
 
 

--------------------------------------------------------------------------------

 

 
THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agent and a Lender
         
By:
/s/ Mark Lumpkin, Jr.
 
Name:
Mark Lumpkin, Jr.
 
Title:
Authorised Signatory
         
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Co-Documentation Agent and a
Lender
         
By:
/s/ Page Dillehunt
 
Name:
Page Dillehunt
 
Title:
Managing Director
         
By:
/s/ Sharada Manne
 
Name:
Sharada Manne
 
Title:
Director
         
CREDIT SUISSE, AG CAYMAN ISLANDS BRANCH, as a Lender
         
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Vice President
         
By:
/s/ Rahul Parmar
 
Name:
Rahul Parmar
 
Title:
Associate
     
WELLS FARGO BANK, N.A., as a Lender
         
By:
/s/ Brett A.Steele
 
Name:
Brett Steele
 
Title:
Assistant Vice President
   



Signature Page 3
to Credit Agreement
US 793906
 
 

--------------------------------------------------------------------------------

 

 
THE BANK OF NOVA SCOTIA, as a Lender
         
By:
/s/ John Frazell
 
Name:
John Frazell
 
Title:
Director
         
BANK OF MONTREAL, as a Lender
         
By:
/s/ James V. Ducote
 
Name:
James V. Ducote
 
Title:
Director
         
UBS AG, STAMFORD BRANCH, as a Lender
         
By:
/s/ Irja R. Otsa
 
Name:
Irja R. Otsa
 
Title:
Associate Director
         
By:
/s/ Mary E. Evans
 
Name:
Mary E. Evans
 
Title:
Associate Director
         
COMERICA BANK, as a Lender
         
By:
/s/ Justin Crawford
 
Name:
Justin Crawford
 
Title:
Vice President
         
ING CAPITAL LLC, as a Lender
         
By:
/s/ Charles Hall
 
Name:
Charles Hall
 
Title:
Managing Director
   



Signature Page 4
to Credit Agreement
US 793906
 
 

--------------------------------------------------------------------------------

 

 
SOCIETE GENERALE, as a Lender
     
By:
/s/ Stephen W. Warfel
 
Name:
Stephen W. Warfel
 
Title:
Managing Director
         
By:
   
Name:
   
Title:
           
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender
         
By:
/s/ John Lozano
 
Name:
John Lozano
 
Title:
Vice President
         
COMPASS BANK, as a Lender
         
By:
/s/ Ann Van Wagener
 
Name:
Ann Van Wagener
 
Title:
Vice President
         
DnB NOR BANK ASA, as a Lender
         
By:
/s/ Barbara Gromquist
 
Name:
Barbara Gromquist
 
Title:
Senior Vice President
         
By:
/s/ Sanjiv Nayar
 
Name:
Sanjiv Nayar
 
Title:
Senior Vice President
   

 
Signature Page 5
to Credit Agreement
US 793906
 
 

--------------------------------------------------------------------------------

 

 
UNION BANK, N.A., as a Lender
         
By:
/s/ Scott Gildea
 
Name:
Scott Gildea
 
Title:
Vice President
         
CAPITAL ONE, N.A., as a Lender
         
By:
/s/ Matthew L. Molero
 
Name:
Matthew L. Molero
 
Title:
Vice President
         
BANK OF AMERICA, N.A., as a Lender
         
By:
/s/ Joseph Scott
 
Name:
Joseph Scott
 
Title:
Director
         
JPMORGAN CHASE BANK, N.A., as a Lender
         
By:
/s/ Michael Kamauf
 
Name:
Michael Kamauf
 
Title:
Authorized Officer
         
DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
         
By:
/s/ Michael Getz
 
Name:
Michael Getz
 
Title:
Vice President
         
By:
/s/ Marcus M. Tarkington
 
Name:
Marcus M. Tarkington
 
Title:
Director
   

 
Signature Page 6
to Credit Agreement
US 793906
 
 

--------------------------------------------------------------------------------

 

 
GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender
         
By:
/s/ Mark Walton
 
Name:
Mark Walton
 
Title:
Authorized Signatory
         
MACQUARIE BANK LIMITED, as a Lender
         
By:
/s/ Stephen Bower
 
Name:
Stephen Bower
 
Title:
Associate Director
         
By:
/s/ Andrew McGrath
 
Name:
Andrew McGrath
 
Title:
Division Director
         
MORGAN STANLEY BANK, N.A., as a Lender
         
By:
/s/ Sherrese Clarke
 
Name:
Sherrese Clarke
 
Title:
Authorized Signatory

 
Signature Page 7
to Credit Agreement
US 793906

--------------------------------------------------------------------------------